              Case 19-11993-BFK                   Doc 1     Filed 06/17/19 Entered 06/17/19 12:00:24                               Desc Main
                                                            Document     Page 1 of 70

Fill in this information to identify your case:

United States Bankruptcy Court for the:

EASTERN DISTRICT OF VIRGINIA

Case number (if known)                                                      Chapter       7
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Marion Construction LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  6408 Seven Corners Place, Suite P
                                  Falls Church, VA 22044
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Fairfax                                                         Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       marion-gc.com


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 1
              Case 19-11993-BFK                      Doc 1       Filed 06/17/19 Entered 06/17/19 12:00:24                                      Desc Main
                                                                 Document     Page 2 of 70
Debtor    Marion Construction LLC                                                                       Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 2362

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?                       Chapter 7
                                          Chapter 9
                                          Chapter 11. Check all that apply:
                                                                  Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                  are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                  The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                  business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                  statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                  procedure in 11 U.S.C. § 1116(1)(B).
                                                                  A plan is being filed with this petition.
                                                                  Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                  The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                 When                                  Case number
                                                  District                                 When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                     Relationship
                                                  District                                 When                              Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 2
             Case 19-11993-BFK                   Doc 1       Filed 06/17/19 Entered 06/17/19 12:00:24                                  Desc Main
                                                             Document     Page 3 of 70
Debtor   Marion Construction LLC                                                                   Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.

                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.


14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                       50-99                                            5001-10,000                                 50,001-100,000
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999


15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
              Case 19-11993-BFK                 Doc 1       Filed 06/17/19 Entered 06/17/19 12:00:24                                 Desc Main
                                                            Document     Page 4 of 70
Debtor    Marion Construction LLC                                                                  Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      June 14, 2019
                                                  MM / DD / YYYY


                             X   /s/ Michael Raine                                                        Michael Raine
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Authorized member




18. Signature of attorney    X   /s/ David E. Lynn                                                         Date June 14, 2019
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 David E. Lynn VSB#90409
                                 Printed name

                                 David E. Lynn, P.C.
                                 Firm name

                                 15245 Shady Grove Road, Suite 465 N
                                 Rockville, MD 20850
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     301-255-0100                  Email address      davidlynn@verizon.net

                                 VSB#90409 VA
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
         Case 19-11993-BFK         Doc 1   Filed 06/17/19 Entered 06/17/19 12:00:24         Desc Main
                                           Document     Page 5 of 70

 In re   Marion Construction LLC                                             Case No.
                                                       Debtor(s)



                                     FORM 1. VOLUNTARY PETITION
                                                 Attachment A

                    WRITTEN CONSENT IN LIEU OF A SPECIAL MEETING OF THE
                          MEMBERS OF MARION CONSTRUCTOIN, LLC

        The undersigned, being all of the Members of Marion Construction, LLC (the "Company") who would
be entitled to vote upon the resolutions hereinafter set forth at a formal meeting of the Members of said
Company held for the purpose of acting upon such resolutions, do hereby consent to the adoption of the
following resolutions to the same extent and to have the same force and effect as if adopted at a formal meeting
of the Members of said Company:

      WHEREAS, the Company is indebted to various persons and is unable to pay its debts in full as they
become due and payable, and

        WHEREAS, the Company is in need of legal counsel to protect the interests of the Company, its
creditors and other interested parties in the resolution of these financial difficulties,

        BE IT THEREFORE RESOLVED: That in the judgment of the Members of the Company, it would be
in the best interests of the Company, its creditors and other interested parties that a Chapter 7 proceeding be
filed for the Company in the United States Bankruptcy Court for the Eastern District of Virginia, and it is

        FURTHER RESOLVED: That Michael Raine, a Member of the Company, is hereby authorized and
directed on behalf of the Company to perform all acts, execute all papers and do all things reasonably necessary
and incident to the filing and continuing prosecution of such a Chapter 7 proceeding, and it is

        FURTHER RESOLVED: That the Company is authorized to retain and employ as legal counsel the
firm of David E. Lynn, P.C., of Rockville, Maryland to undertake such Chapter 7 proceedings.


Dated: 6/13/19                          /s/ Deborah L. Raine
                                      Deborah L. Raine

Dated: 6/13/19                         /s/ Michael Raine
                                      Michael Raine
            Case 19-11993-BFK                         Doc 1          Filed 06/17/19 Entered 06/17/19 12:00:24                   Desc Main
                                                                     Document     Page 6 of 70




 Fill in this information to identify the case:

 Debtor name         Marion Construction LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF VIRGINIA

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          June 14, 2019                           X /s/ Michael Raine
                                                                       Signature of individual signing on behalf of debtor

                                                                       Michael Raine
                                                                       Printed name

                                                                       Authorized member
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
             Case 19-11993-BFK                                    Doc 1             Filed 06/17/19 Entered 06/17/19 12:00:24                                                           Desc Main
                                                                                    Document     Page 7 of 70
 Fill in this information to identify the case:

 Debtor name            Marion Construction LLC

 United States Bankruptcy Court for the:                       EASTERN DISTRICT OF VIRGINIA

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $           768,834.21

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $           768,834.21


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $        4,450,785.30


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$        6,005,459.70


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $         10,456,245.00




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
            Case 19-11993-BFK                         Doc 1          Filed 06/17/19 Entered 06/17/19 12:00:24                          Desc Main
                                                                     Document     Page 8 of 70
 Fill in this information to identify the case:

 Debtor name         Marion Construction LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF VIRGINIA

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number
                    Checking account no. . . . 8147, Atlantic
           3.1.     Union Bank.                                             Checking                        8147                                       $151.20



                    Checking account no. . . . 9247, Atlantic
           3.2.     Union Bank.                                             Checking                        9247                                             $0.00



                    Checking account no. . . . 6398, Revere
           3.3.     Bank.                                                   Checking                        6398                                       $144.12



                    Checking account no. . . . 4758, M&T
           3.4.     Bank.                                                   Checking                        4758                                             $3.82



                    Checking account no. . . . 4766, M&T
           3.5.     Bank.                                                   Checking                        4766                                             $0.00



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                        $299.14
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case 19-11993-BFK                         Doc 1          Filed 06/17/19 Entered 06/17/19 12:00:24                      Desc Main
                                                                     Document     Page 9 of 70
 Debtor         Marion Construction LLC                                                           Case number (If known)
                Name



        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                            742,035.07   -                                   0.00 = ....                $742,035.07
                                              face amount                           doubtful or uncollectible accounts




           11b. Over 90 days old:                            1,352,539.73    -                        1,352,539.73 =....                 Undetermined
                                              face amount                           doubtful or uncollectible accounts



 12.       Total of Part 3.                                                                                                             $742,035.07
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                   Net book value of         Valuation method used   Current value of
                                                                                 debtor's interest         for current value       debtor's interest
                                                                                 (Where available)

 39.       Office furniture
           Furniture, fixtures, equipment and office
           machinery.                                                                           $0.00                                          $5,000.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                      page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
            Case 19-11993-BFK                         Doc 1           Filed 06/17/19 Entered 06/17/19 12:00:24               Desc Main
                                                                     Document      Page 10 of 70
 Debtor         Marion Construction LLC                                                       Case number (If known)
                Name

 40.       Office fixtures
           (included in #39, above)                                                         $0.00                                              $0.00



 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           (included in #39, above)                                                         $0.00                                              $0.00



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                             $5,000.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used   Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value       debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.     2016 Ford F150, 2-door, regular cab XL,
                     good condition, VIN 1 FTMF1
                     C85GFA28682.                                                           $0.00    Appraisal                           $9,000.00


           47.2.     2016 Ford F150, good condition, VIN
                     1FTMF1C88GKD86155                                                      $0.00    N/A                               $12,500.00



 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)

 51.       Total of Part 8.                                                                                                        $21,500.00
           Add lines 47 through 50. Copy the total to line 87.

 52.       Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
            Case 19-11993-BFK                         Doc 1           Filed 06/17/19 Entered 06/17/19 12:00:24               Desc Main
                                                                     Document      Page 11 of 70
 Debtor         Marion Construction LLC                                                       Case number (If known)
                Name



 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                               Net book value of      Valuation method used   Current value of
                                                                              debtor's interest      for current value       debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites
            "Marion-GC.com"                                                                 $0.00                                              $0.00



 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property

 65.        Goodwill

 66.        Total of Part 10.                                                                                                               $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
               No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                             Current value of
                                                                                                                             debtor's interest



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
            Case 19-11993-BFK                         Doc 1           Filed 06/17/19 Entered 06/17/19 12:00:24                     Desc Main
                                                                     Document      Page 12 of 70
 Debtor         Marion Construction LLC                                                        Case number (If known)
                Name

 71.       Notes receivable
           Description (include name of obligor)
           Note receivable from Starcorp USA,                                 179,090.10 -                          179,090.10 =
           LLC, a single-member LLC wholly                              Total face amount    doubtful or uncollectible amount
           owned by Michael Raine, but which
           has no assets.                                                                                                                          $0.00



 72.       Tax refunds and unused net operating losses (NOLs)
           Description (for example, federal, state, local)

 73.       Interests in insurance policies or annuities
           General liability, auto, excess liability and worker's
           compensation insurance with Travelers Insurance Co.                                                                                     $0.00



 74.       Causes of action against third parties (whether or not a lawsuit
           has been filed)

 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims

 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership

 78.       Total of Part 11.                                                                                                                    $0.00
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                    page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
             Case 19-11993-BFK                             Doc 1          Filed 06/17/19 Entered 06/17/19 12:00:24                                         Desc Main
                                                                         Document      Page 13 of 70
 Debtor          Marion Construction LLC                                                                             Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                 $299.14

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                   $742,035.07

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                            $5,000.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                      $21,500.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                            $768,834.21           + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $768,834.21




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
                     Case 19-11993-BFK             Doc 1    Filed 06/17/19 Entered 06/17/19 12:00:24            Desc Main
                                                           Document      Page 14 of 70
3:32 PM                                                    Marion Construction, LLC
06/13/19                                                    A/R Aging Summary
                                                                As of June 13, 2019

                                                            Current      1 - 30       31 - 60     61 - 90         > 90          TOTAL
             21-1030 CHUMC Interior Renovation                   0.00         0.00         0.00    76,803.83          0.00      76,803.83
             11-1038 1515 B1 & B2 Lobby Renovations              0.00         0.00         0.00     6,819.86          0.00       6,819.86
             21-1028 1101 Connecticut Avenue NW                  0.00         0.00    35,736.62    58,176.87          0.00      93,913.49
             11-1037 NCUA Interior Renovations - Ph 1            0.00         0.00         0.00   322,036.67          0.20     322,036.87
             11-1035 1515 - Doctors office renovation            0.00         0.00         0.00         0.00      2,276.48       2,276.48
             21-1023 Patriots Plaza I-8th fl lobby               0.00         0.00         0.00         0.00      4,247.00       4,247.00
             11-1034 Phoenix Plant 2                             0.00         0.00         0.00         0.00    180,592.99     180,592.99
             11-1033 Phoenix Plant 1                             0.00         0.00        -0.03   242,461.25    124,477.91     366,939.13
             21-1021 Watergate Ste 103, 705 &Bike Room           0.00         0.00         0.00         0.00     18,021.60      18,021.60
             31-1022 NFCU Odenton Transfer                       0.00         0.00         0.00         0.00         -7.46          -7.46
             21-DC-1014 GTP - Market Hall                        0.00         0.00         0.00         0.00         -0.61          -0.61
             11-1028 Mt Olivet Methodist Church                  0.00         0.00         0.00         0.00     12,500.00      12,500.00
             21-1015 900 G St - Mallinckrodt                     0.00         0.00         0.00         0.00      3,592.00       3,592.00
             StarCorp USA                                        0.00         0.00         0.00         0.00    179,090.10     179,090.10
             28-1007 NFCU Meyerland                              0.00         0.00         0.00         0.00    252,893.74     252,893.74
             31-MD-1013 NFCU Odenton                             0.00         0.00         0.00         0.00     68,232.65      68,232.65
             31-MD-1012 NFCU Ft Meade                            0.00         0.00         0.00         0.00     23,746.00      23,746.00
             31-MD-1011 NFCU Clemson Corner, MD                  0.00         0.00         0.00         0.00     91,978.65      91,978.65
             02-PA-1003 NFCU Carlisle                            0.00         0.00         0.00         0.00        195.80         195.80
             06-MA-1001 Honeygrow                                0.00         0.00         0.00         0.00          0.00           0.00
             11-VA-1002 NFCU - Holland Road                      0.00         0.00         0.00         0.00          0.00           0.00
             11-VA-1004 Manassas Parkridge                       0.00         0.00         0.00         0.00     12,257.88      12,257.88
             11-VA-1005 NFCU Dam Neck                            0.00         0.00         0.00         0.00          0.00           0.00
             11-VA-1015 Courthouse Tower, 2nd Fl                 0.00         0.00         0.00         0.00         -0.60          -0.60
             11-VA-1016 Courthouse Tower - Bathroom              0.00         0.00         0.00         0.00         -0.01          -0.01
             11-VA-1018 NFCU Hampton                             0.00         0.00         0.00         0.00         -1.78          -1.78
             11-VA-1022 Courthouse Tower - 9th Floor             0.00         0.00         0.00         0.00      1,953.53       1,953.53
             17-OH-1001 Lotsa Pizza Athens                       0.00         0.00         0.00         0.00       -473.60        -473.60
             21-196 Hip City Veg                                 0.00         0.00         0.00         0.00      2,500.00       2,500.00
             21-DC-1007 G St Elev. Lobbies & Corridors           0.00         0.00         0.00         0.00          1.00           1.00
             21-DC-1010-GSA HVAC Upgrade                         0.00         0.00         0.00         0.00         -1.00          -1.00
             28-TX-1001 NFCU Ft. Sam Houstan                     0.00         0.00         0.00         0.00        -28.86         -28.86
             28-TX-1004 NFCU Webster                             0.00         0.00         0.00         0.00    351,780.11     351,780.11
             31-41 M&T Rockville                                 0.00         0.00         0.00         0.00          1.01           1.01
             31-MD-1001 Siena School                             0.00         0.00         0.00         0.00        -65.00         -65.00
             31-MD-1002 M&T Eastern                              0.00         0.00         0.00         0.00         -1.00          -1.00
             31-MD-1006 M&T Ellicot City Branch                  0.00         0.00         0.00         0.00          0.00           0.00
             Boston's Gourmet Pizza                              0.00         0.00         0.00         0.00     22,781.00      22,781.00

           TOTAL                                                 0.00         0.00    35,736.59   706,298.48   1,352,539.73   2,094,574.80




                                                                                                                                             Page 1
             Case 19-11993-BFK                        Doc 1           Filed 06/17/19 Entered 06/17/19 12:00:24                                 Desc Main
                                                                     Document      Page 15 of 70
 Fill in this information to identify the case:

 Debtor name         Marion Construction LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF VIRGINIA

 Case number (if known)
                                                                                                                                               Check if this is an
                                                                                                                                               amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                      12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
           No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                     Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                 Amount of claim             Value of collateral
                                                                                                                                                 that supports this
                                                                                                                     Do not deduct the value     claim
                                                                                                                     of collateral.
 2.1   6th Avenue Capital                             Describe debtor's property that is subject to a lien                  $212,333.03            Undetermined
       Creditor's Name                                Business loan
       420 Lexington Avenue
       New York, NY 10170
       Creditor's mailing address                     Describe the lien
                                                      Chattel mortgage
                                                      Is the creditor an insider or related party?
                                                          No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                             No
       Nov. 2018                                          Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                             Contingent
           Yes. Specify each creditor,                    Unliquidated
       including this creditor and its relative           Disputed
       priority.



 2.2   Addy Source                                    Describe debtor's property that is subject to a lien                  $310,801.00            Undetermined
       Creditor's Name                                Business loan
       2361 Nostrand Avenue
       Suite 501
       Brooklyn, NY 11210
       Creditor's mailing address                     Describe the lien
                                                      Chattel mortgage
                                                      Is the creditor an insider or related party?
                                                          No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                             No
       March 2019                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                             Contingent
           Yes. Specify each creditor,                    Unliquidated
       including this creditor and its relative           Disputed
       priority.



Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                   page 1 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 19-11993-BFK                         Doc 1           Filed 06/17/19 Entered 06/17/19 12:00:24                                Desc Main
                                                                     Document      Page 16 of 70
 Debtor       Marion Construction LLC                                                                   Case number (if know)
              Name



 2.3   ATX MCA Fund, LLC                              Describe debtor's property that is subject to a lien                      $212,333.03     Undetermined
       Creditor's Name                                Business loan
       835 W. 6th Street, Suite
       1440
       Waco, TX 76703
       Creditor's mailing address                     Describe the lien
                                                      Chattel mortgage
                                                      Is the creditor an insider or related party?
                                                          No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                             No
                                                          Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                             Contingent
           Yes. Specify each creditor,                    Unliquidated
       including this creditor and its relative           Disputed
       priority.



 2.4   EIN Capital, Inc.                              Describe debtor's property that is subject to a lien                       $56,564.44     Undetermined
       Creditor's Name                                Business loan
       160 Pearl Street, 5th Floor
       New York, NY 10005
       Creditor's mailing address                     Describe the lien
                                                      Chattel mortgage
                                                      Is the creditor an insider or related party?
                                                          No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                             No
       Nov. 2018                                          Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                             Contingent
           Yes. Specify each creditor,                    Unliquidated
       including this creditor and its relative           Disputed
       priority.



 2.5   Expansion Capital                              Describe debtor's property that is subject to a lien                      $167,748.00     Undetermined
       Creditor's Name                                Business loan
       5020 Suth Broadband Lane
       Suite 100
       Sioux Falls, SD 57108
       Creditor's mailing address                     Describe the lien
                                                      Chattel mortgage
                                                      Is the creditor an insider or related party?
                                                          No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                             No
       Nov. 2018                                          Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 2 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 19-11993-BFK                         Doc 1           Filed 06/17/19 Entered 06/17/19 12:00:24                                Desc Main
                                                                     Document      Page 17 of 70
 Debtor       Marion Construction LLC                                                                   Case number (if know)
              Name

           No                                             Contingent
           Yes. Specify each creditor,                    Unliquidated
       including this creditor and its relative           Disputed
       priority.



 2.6   Ford Credit                                    Describe debtor's property that is subject to a lien                        $9,000.00        $12,500.00
       Creditor's Name                                2016 Ford F150, good condition, VIN
                                                      1FTMF1C88GKD86155
       P.O. Box 220564
       Pittsburgh, PA 15257-2564
       Creditor's mailing address                     Describe the lien
                                                      Vehicle lien
                                                      Is the creditor an insider or related party?
                                                          No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                             No
                                                          Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       5391
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                             Contingent
           Yes. Specify each creditor,                    Unliquidated
       including this creditor and its relative           Disputed
       priority.



 2.7   Fox Capital Group                              Describe debtor's property that is subject to a lien                      $148,781.25     Undetermined
       Creditor's Name                                Business loan
       17640 Bentley Drive
       Morgan Hill, CA 95037
       Creditor's mailing address                     Describe the lien
                                                      Chattel mortgage
                                                      Is the creditor an insider or related party?
                                                          No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                             No
       Nov. 2018                                          Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                             Contingent
           Yes. Specify each creditor,                    Unliquidated
       including this creditor and its relative           Disputed
       priority.



 2.8   M & T Bank                                     Describe debtor's property that is subject to a lien                  $1,572,613.30       Undetermined
       Creditor's Name                                All of Debtor's property
       133 South Washington
       Street
       Falls Church, VA 22046
       Creditor's mailing address                     Describe the lien
                                                      Financing stmt/security agreement
                                                      Is the creditor an insider or related party?
                                                          No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                             No
       July 2016                                          Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 3 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 19-11993-BFK                         Doc 1           Filed 06/17/19 Entered 06/17/19 12:00:24                                Desc Main
                                                                     Document      Page 18 of 70
 Debtor       Marion Construction LLC                                                                   Case number (if know)
              Name


       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                             Contingent
           Yes. Specify each creditor,                    Unliquidated
       including this creditor and its relative           Disputed
       priority.



 2.9   M & T Bank                                     Describe debtor's property that is subject to a lien                  $1,100,000.00       Undetermined
       Creditor's Name                                All of Debtor's property
       133 South Washington
       Street
       Falls Church, VA 22046
       Creditor's mailing address                     Describe the lien
                                                      Financing stmt/security agreement
                                                      Is the creditor an insider or related party?
                                                          No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                             No
       July 2016                                          Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                             Contingent
           Yes. Specify each creditor,                    Unliquidated
       including this creditor and its relative           Disputed
       priority.



 2.1
 0     M & T Bank                                     Describe debtor's property that is subject to a lien                      $402,961.11     Undetermined
       Creditor's Name                                All of Debtor's property
       133 South Washington
       Street
       Falls Church, VA 22046
       Creditor's mailing address                     Describe the lien
                                                      Financing stmt/security agreement
                                                      Is the creditor an insider or related party?
                                                          No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                             No
       July 2016                                          Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                             Contingent
           Yes. Specify each creditor,                    Unliquidated
       including this creditor and its relative           Disputed
       priority.



 2.1   Mercedes-Benz Financial
 1     Svcs                                           Describe debtor's property that is subject to a lien                        $3,598.46     Undetermined
       Creditor's Name                                Mercedes-Benz S-550
       PO Box 685
       Roanoke, TX 76262
       Creditor's mailing address                     Describe the lien
                                                      Car Lease
                                                      Is the creditor an insider or related party?
                                                          No


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 4 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
             Case 19-11993-BFK                        Doc 1           Filed 06/17/19 Entered 06/17/19 12:00:24                                 Desc Main
                                                                     Document      Page 19 of 70
 Debtor       Marion Construction LLC                                                                   Case number (if know)
              Name

        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                            No
                                                          Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                            Contingent
            Yes. Specify each creditor,                   Unliquidated
        including this creditor and its relative          Disputed
        priority.



 2.1
 2      Union Funding Source                          Describe debtor's property that is subject to a lien                      $157,406.25      Undetermined
        Creditor's Name                               Business loan
        780 Long Beach BLVD
        Long Beach, NY 11561
        Creditor's mailing address                    Describe the lien
                                                      Chattel mortgage
                                                      Is the creditor an insider or related party?
                                                          No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                            No
        Nov. 2018                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                            Contingent
            Yes. Specify each creditor,                   Unliquidated
        including this creditor and its relative          Disputed
        priority.



 2.1
 3      Web Bank / CAN Capital                        Describe debtor's property that is subject to a lien                       $96,645.43      Undetermined
        Creditor's Name                               Business loan
        215 State Street
        Suite 1000
        Salt Lake City, UT 84111
        Creditor's mailing address                    Describe the lien
                                                      Chattel mortgage
                                                      Is the creditor an insider or related party?
                                                          No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                            No
                                                          Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                            Contingent
            Yes. Specify each creditor,                   Unliquidated
        including this creditor and its relative          Disputed
        priority.



                                                                                                                                $4,450,785.3
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                          0

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1


Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 5 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
            Case 19-11993-BFK                         Doc 1           Filed 06/17/19 Entered 06/17/19 12:00:24                             Desc Main
                                                                     Document      Page 20 of 70
 Debtor       Marion Construction LLC                                                            Case number (if know)
              Name

 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity
        Isaac H. Greenfield, Esq.
        32 Court Street, Ste. 205                                                                         Line   2.2
        Brooklyn, NY 11201

        M&T Bank
        Attention: General Counsel                                                                        Line   2.8
        One M&T Plaza
        Buffalo, NY 14203

        M&T Bank
        Attention: General Counsel                                                                        Line   2.9
        One M&T Plaza
        Buffalo, NY 14203

        M&T Bank
        Attention: General Counsel                                                                        Line   2.10
        One M&T Plaza
        Buffalo, NY 14203

        Mark Magnozzi, Esq.
        23 Green Street, Suite 302                                                                        Line   2.3
        Huntington, NY 11743

        Michael D. Nord, Esq.
        Gebhardt & Smith                                                                                  Line   2.8
        One South Street, Suite 2200
        Baltimore, MD 21202

        Michael D. Nord, Esq.
        Gebhardt & Smith                                                                                  Line   2.9
        One South Street, Suite 2200
        Baltimore, MD 21202

        Michael D. Nord, Esq.
        Gebhardt & Smith                                                                                  Line   2.10
        One South Street, Suite 2200
        Baltimore, MD 21202

        Natalia Thomas, Esq.
        The Rubin Law Firm                                                                                Line   2.13
        90 Broad St, 16th Floor
        New York, NY 10004-2205

        U.S. Attorney for E.D. Va.
        2100 Jamieson Ave.                                                                                Line   2.8
        Alexandria, VA 22314

        U.S. Attorney for E.D. Va.
        2100 Jamieson Ave.                                                                                Line   2.9
        Alexandria, VA 22314

        US Small Business Admin.
        District Director                                                                                 Line   2.8
        400 N. 8th Street, Ste. 1150
        Richmond, VA 23219




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 6 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            Case 19-11993-BFK                         Doc 1           Filed 06/17/19 Entered 06/17/19 12:00:24      Desc Main
                                                                     Document      Page 21 of 70
 Debtor       Marion Construction LLC                                                    Case number (if know)
              Name

        US Small Business Admin.
        District Director                                                                       Line   2.9
        400 N. 8th Street, Ste. 1150
        Richmond, VA 23219




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property              page 7 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy
             Case 19-11993-BFK                        Doc 1           Filed 06/17/19 Entered 06/17/19 12:00:24                                     Desc Main
                                                                     Document      Page 22 of 70
 Fill in this information to identify the case:

 Debtor name         Marion Construction LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF VIRGINIA

 Case number (if known)
                                                                                                                                                   Check if this is an
                                                                                                                                                   amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.           Undetermined
           1101 CT Property Owner, LLC                                          Contingent
           1101 Connecticut Ave, N.W.                                           Unliquidated
           Washington, DC 20036                                                 Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Construction contract
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $552.50
           A Touch of Glass, Inc.                                               Contingent
           15005 Farm Creek Drive                                               Unliquidated
           Suite 112                                                            Disputed
           Woodbridge, VA 22191
                                                                             Basis for the claim:    Business debt
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?       No     Yes


 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $62,460.00
           A&R Mechanical Inc.                                                  Contingent
           522 Cranford Road                                                    Unliquidated
           Baltimore, MD 21221                                                  Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $57,633.18
           ABAL Material Handling, Inc.                                         Contingent
           1401 Plantation Road, NE                                             Unliquidated
           Roanoke, VA 24022                                                    Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                   page 1 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                         27651                                            Best Case Bankruptcy
            Case 19-11993-BFK                         Doc 1           Filed 06/17/19 Entered 06/17/19 12:00:24                                     Desc Main
                                                                     Document      Page 23 of 70
 Debtor       Marion Construction LLC                                                                 Case number (if known)
              Name

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $10,459.00
          ABCO Plumbing LLC                                                     Contingent
          8455 Tyco Road                                                        Unliquidated
          Suite Q                                                               Disputed
          Vienn, VA 22182
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $878.64
          ACE Temporaries Inc.                                                  Contingent
          PO Box 13188                                                          Unliquidated
          Milwaukee, WI 53213                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,000.00
          ACM Services, Inc.                                                    Contingent
          12022 Parklawn Drive                                                  Unliquidated
          Rockville, MD 20852                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $208,261.80
          Acme Mechanical Contractors                                           Contingent
          8580 Virginia Meadows Drive                                           Unliquidated
          Manassas, VA 20109                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $19,624.00
          Advantage Flooring, Inc.                                              Contingent
          7240 Standard Drive                                                   Unliquidated
          Hanover, MD 21076                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $37,283.19
          Aerotek, Inc.                                                         Contingent
          PO Box 198531                                                         Unliquidated
          Atlanta, GA 20384                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $30,433.43
          Aggregate Transportation Corp                                         Contingent
          PO Box 18                                                             Unliquidated
          Hanover, MD 21076                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 2 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 19-11993-BFK                         Doc 1           Filed 06/17/19 Entered 06/17/19 12:00:24                                     Desc Main
                                                                     Document      Page 24 of 70
 Debtor       Marion Construction LLC                                                                 Case number (if known)
              Name

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,000.00
          AHC Golf Committee                                                    Contingent
          4920 Strathmore Avenue                                                Unliquidated
          Kensington, MD 20895                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $27,360.00
          AIM Mechanical                                                        Contingent
          23475 Rock Haven Way                                                  Unliquidated
          Unit 115                                                              Disputed
          Sterling, VA 20166
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $162.38
          Alamo Building Specialties                                            Contingent
          18985 Marbach Lane                                                    Unliquidated
          San Antonio, TX 78247                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $12,001.50
          All Star Flooring, Inc.                                               Contingent
          10742 Tucker Street                                                   Unliquidated
          Beltsville, MD 20705                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,369.00
          Allstate Striping & Sealing                                           Contingent
          8415 Zug Road                                                         Unliquidated
          Bowie, MD 20715                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $329,542.60
          Alvarez Brothers Company, Inc.                                        Contingent
          13879 Andorra Drive                                                   Unliquidated
          Woodbridge, VA 22193                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $14,089.00
          American Countertop Co.                                               Contingent
          7255-D Standard Drive                                                 Unliquidated
          Hanover, MD 21076                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 3 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 19-11993-BFK                         Doc 1           Filed 06/17/19 Entered 06/17/19 12:00:24                                     Desc Main
                                                                     Document      Page 25 of 70
 Debtor       Marion Construction LLC                                                                 Case number (if known)
              Name

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $9,950.63
          American Direct Procurement                                           Contingent
          11000 Lakeview Avenue                                                 Unliquidated
          Lenexa, TX 66219                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,098.00
          American Star Painting                                                Contingent
          201 Mitchells Lane                                                    Unliquidated
          Merietta, OH 45750                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $14,520.00
          AMF Walls & Ceilings, LLC                                             Contingent
          PO Box 1939                                                           Unliquidated
          Asburn, VA 20146                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $8,747.60
          Apro Enterprises, Inc.                                                Contingent
          8681 Cherry Lane                                                      Unliquidated
          Laurel, MD 20707                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,277.30
          Arch De-Construction, Inc                                             Contingent
          5300 Holmes Run Parkway                                               Unliquidated
          Suite 1407                                                            Disputed
          Alexandria, VA 22304
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $250.00
          Architecture, Inc.                                                    Contingent
          1902 Campus Commons Drive                                             Unliquidated
          Suite 101                                                             Disputed
          Reston, VA 20191
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $410.26
          Ark Telecom                                                           Contingent
          PO Box 650531                                                         Unliquidated
          Sterling, VA 20165                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 4 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 19-11993-BFK                         Doc 1           Filed 06/17/19 Entered 06/17/19 12:00:24                                     Desc Main
                                                                     Document      Page 26 of 70
 Debtor       Marion Construction LLC                                                                 Case number (if known)
              Name

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,240.00
          Artex                                                                 Contingent
          8712 Jericho City Drive                                               Unliquidated
          Landover, MD 20785                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $16,660.00
          Asbestos Specialists, Inc.                                            Contingent
          PO Box 368                                                            Unliquidated
          Linthicum Hts, MD 21090                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $395,563.28
          Atlantic Constructors, Inc.                                           Contingent
          6550 Commonwealth Drive                                               Unliquidated
          Roanoke, VA 24018                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,141.00
          Atlantic Sun Control, Inc.                                            Contingent
          8621 Quarry Road                                                      Unliquidated
          Manassas, VA 20110                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $20,700.00
          B.W.Hovermill Co., Inc.                                               Contingent
          1321 Mercedes Drive                                                   Unliquidated
          Suite O                                                               Disputed
          Hanover, MD 21076
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $12,961.24
          Baltimore Door & Frame Company                                        Contingent
          PO Box 7370                                                           Unliquidated
          2201 Halethorpe Fms Rd                                                Disputed
          Baltimore, MD 21227
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $9,793.50
          Baytex Glass                                                          Contingent
          4529 Brittmoore Road                                                  Unliquidated
          Houston, TX 77041                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 5 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 19-11993-BFK                         Doc 1           Filed 06/17/19 Entered 06/17/19 12:00:24                                     Desc Main
                                                                     Document      Page 27 of 70
 Debtor       Marion Construction LLC                                                                 Case number (if known)
              Name

 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,050.00
          Beltway Cleaning Services DC                                          Contingent
          2634 12th St. NE                                                      Unliquidated
          Washington, DC 20018                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,979.80
          Benchmark LTD.                                                        Contingent
          8240 Beachwood Rd.                                                    Unliquidated
          Baltimore, MD 21222                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $15,636.00
          Best Cabinets Co., Inc.                                               Contingent
          22500 Davis Drive                                                     Unliquidated
          Unit 150                                                              Disputed
          Sterling, VA 20164
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,842.61
          Blue Book Building & Constuct                                         Contingent
          PO Box 500                                                            Unliquidated
          Jeff. Valley, NY 10535                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $12,359.75
          Blue Ridge Masonry                                                    Contingent
          9411 Wall Street                                                      Unliquidated
          Manassas, VA 20110                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $14,522.09
          Bogan & Associates Elect Contr.                                       Contingent
          7609 Airpark Road                                                     Unliquidated
          Gaithersburg, MD 20879                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $283,100.00
          Branch Civil, Inc.                                                    Contingent
          442 Rutherford Ave NE                                                 Unliquidated
          Roanoke, VA 24016                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 6 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 19-11993-BFK                         Doc 1           Filed 06/17/19 Entered 06/17/19 12:00:24                                     Desc Main
                                                                     Document      Page 28 of 70
 Debtor       Marion Construction LLC                                                                 Case number (if known)
              Name

 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $16,205.00
          Brantleigh Services                                                   Contingent
          12135 Brantleigh Place                                                Unliquidated
          Fairfax Station, VA 22039                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $38,500.00
          Brien A. Miller Painting Co..                                         Contingent
          450 Nelms Circle                                                      Unliquidated
          Suit 103                                                              Disputed
          Fredericksburg, VA 22406
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $22,136.60
          Brunswick Woodworking Co..                                            Contingent
          9639 Doctor Perry Road                                                Unliquidated
          Suit 119N                                                             Disputed
          Ijamsville, MD 21754
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $883.14
          Bryant Construction, Inc.                                             Contingent
          353 Poplar Road                                                       Unliquidated
          Falmouth, VA 22406                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $23,200.00
          Bryant Construction, Inc.                                             Contingent
          353 Poplar Road                                                       Unliquidated
          Falmouth, VA 22406                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $435.00
          Cameron Concrete Scanning, LLC                                        Contingent
          12500 Washington Avenue                                               Unliquidated
          Rockville, MD 20852                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $5,485.59
          Capital Electric & Bogan & Assoc                                      Contingent
          PO Box 404749                                                         Unliquidated
          Atlanta, GA 30384                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 7 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 19-11993-BFK                         Doc 1           Filed 06/17/19 Entered 06/17/19 12:00:24                                     Desc Main
                                                                     Document      Page 29 of 70
 Debtor       Marion Construction LLC                                                                 Case number (if known)
              Name

 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,294.11
          Capitol Building Supply                                               Contingent
          Department #34792                                                     Unliquidated
          Alexandria, VA 22334                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $531.83
          Capitol Document Solutions                                            Contingent
          12115 Parklawn Drive                                                  Unliquidated
          Suit L                                                                Disputed
          Rockville, MD 20852
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $5,920.00
          Capitol Floor Preparations                                            Contingent
          7400 Philadelphia Road                                                Unliquidated
          Baltimore, MD 21237                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,906.80
          Capitol Greenroofs, L.L.C.                                            Contingent
          5806 9th Road                                                         Unliquidated
          Arlington, VA 22205                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,874.36
          Cavalier Fire Protection Inc.                                         Contingent
          17865 Fraley Blvd.                                                    Unliquidated
          Dumfries, VA 22026                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $58,054.18
          Cedar Lane LLC                                                        Contingent
          5923 Deale Beach Road                                                 Unliquidated
          Deale, MD 20751                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $104,626.00
          Celtic Flooring                                                       Contingent
          9208 A-1 Venture Court                                                Unliquidated
          Manassas Park, VA 20111                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 8 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 19-11993-BFK                         Doc 1           Filed 06/17/19 Entered 06/17/19 12:00:24                                     Desc Main
                                                                     Document      Page 30 of 70
 Debtor       Marion Construction LLC                                                                 Case number (if known)
              Name

 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,323.65
          CenterPoint Energy                                                    Contingent
          4700 S. Shaver, Bldg.                                                 Unliquidated
          Building I                                                            Disputed
          Houston, TX 77034
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $13,769.00
          Central Glass and Mirror                                              Contingent
          PO Box 351                                                            Unliquidated
          Herndon, VA 20172                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,505.73
          Champion Floors Inc.                                                  Contingent
          25711 Creekside Cove                                                  Unliquidated
          Boerne, TX 78006                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,094.00
          Chesapeake Bay Mech. Contract.                                        Contingent
          1517 Technology Drive                                                 Unliquidated
          Suite 102                                                             Disputed
          Chesapeake, VA 23320
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $28,367.50
          Chesapeake Flooring                                                   Contingent
          1246 Harbur Glen Court                                                Unliquidated
          Arnold, MD 21012                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       Undetermined
          Clark Nexsen Construction                                             Contingent
          4525 Main Street, Suite 1400
                                                                                Unliquidated
          Virginia Beach, VA 23462
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Co-obligor on bond
                                                                             Is the claim subject to offset?     No       Yes

 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $7,846.30
          Clevenger Interiors, LLC                                              Contingent
          10718 Tucker Street                                                   Unliquidated
          Beltsville, MD 20705                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 9 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 19-11993-BFK                         Doc 1           Filed 06/17/19 Entered 06/17/19 12:00:24                                     Desc Main
                                                                     Document      Page 31 of 70
 Debtor       Marion Construction LLC                                                                 Case number (if known)
              Name

 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,500.00
          Coast 2 Coast Epoxy Flooring                                          Contingent
          8 Linden Street                                                       Unliquidated
          Rockland, MA 02370                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $13,386.00
          Commonwealth Blinds & Shades                                          Contingent
          8529 Meadowbridge Road                                                Unliquidated
          Suit 500                                                              Disputed
          Mechanicsville, VA 23116
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $15,762.54
          Complete Mechanical Services                                          Contingent
          1803 Margaret Avenue                                                  Unliquidated
          Annapolis, MD 21401                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,000.00
          Construction Consulting Svcs                                          Contingent
          35 Greenvale Creek Road                                               Unliquidated
          Lancaster, VA 22503                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $583.78
          County of Fairfax                                                     Contingent
          PO Box 10202                                                          Unliquidated
          Fairfax, VA 22035                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Taxes
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,085.85
          Cox Business                                                          Contingent
          PO Box 78000                                                          Unliquidated
          Detroit, MI 48278                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $283.07
          Creative Document Imaging Inc.                                        Contingent
          13185 Tory Loop                                                       Unliquidated
          Woodbridge, VA 22192                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 10 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 19-11993-BFK                         Doc 1           Filed 06/17/19 Entered 06/17/19 12:00:24                                     Desc Main
                                                                     Document      Page 32 of 70
 Debtor       Marion Construction LLC                                                                 Case number (if known)
              Name

 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,800.00
          Creteform Construction                                                Contingent
          8501 Wellington Road                                                  Unliquidated
          Manassas, VA 20109                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.69     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $380.71
          CSC                                                                   Contingent
          251 Little Falls Drive                                                Unliquidated
          Wilminton, DE 19808                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.70     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $25,820.00
          Custer's Custom Painting Svcs                                         Contingent
          328 Bullitt Avenue SE                                                 Unliquidated
          Roanoke, VA 24013                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.71     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $44,875.40
          D&H Demolition, LLC                                                   Contingent
          889 Airport Park Road                                                 Unliquidated
          Suit C                                                                Disputed
          Glen Burnie, MD 21061
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.72     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,900.00
          D&T Polishing, LLC.                                                   Contingent
          7406 Robin Road                                                       Unliquidated
          LaPlata, MD 20646                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.73     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $6,731.10
          D. Jarmer Flooring LLC                                                Contingent
          180 Penrod Court                                                      Unliquidated
          Suite K                                                               Disputed
          Burnie, MD 21061
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.74     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $5,309.46
          Dad's Discount Appliance Distrib                                      Contingent
          6636 Virginia Manor Road                                              Unliquidated
          Beltsville, MD 20705                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 11 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 19-11993-BFK                         Doc 1           Filed 06/17/19 Entered 06/17/19 12:00:24                                     Desc Main
                                                                     Document      Page 33 of 70
 Debtor       Marion Construction LLC                                                                 Case number (if known)
              Name

 3.75     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $13,421.45
          Dafore, LLC                                                           Contingent
          24 Synan Road                                                         Unliquidated
          Suite 107                                                             Disputed
          Fredricksburg, VA 22405
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.76     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $52,355.00
          Darco Companies LLC                                                   Contingent
          10421 Motor City Drive                                                Unliquidated
          Bethesda, MD 20827                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.77     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $295.00
          Davenport Commerical                                                  Contingent
          7477 Mason King Court                                                 Unliquidated
          Manassas, VA 20109                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.78     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $550.10
          DC Construction/Sprinklers LLC                                        Contingent
          16585 Bell Road                                                       Unliquidated
          Millfield, OH 45761                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.79     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $6,800.00
          Demian Wilbur Architects                                              Contingent
          740 7th Street SE                                                     Unliquidated
          Washington, DC 20003                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.80     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $248.98
          DeRock Electric Company                                               Contingent
          PO Box 359                                                            Unliquidated
          Boiling Springs, PA 17007                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.81     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $16,100.00
          Direct Path Corporation                                               Contingent
          881 South Pickett Street                                              Unliquidated
          Alexandria, VA 22304                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 12 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 19-11993-BFK                         Doc 1           Filed 06/17/19 Entered 06/17/19 12:00:24                                     Desc Main
                                                                     Document      Page 34 of 70
 Debtor       Marion Construction LLC                                                                 Case number (if known)
              Name

 3.82     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $49,873.20
          Domco Mechanical Inc.                                                 Contingent
          9590 Lynn Bluff Court                                                 Unliquidated
          Unit 3                                                                Disputed
          Laurel, MD 20723
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.83     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $34,249.28
          Dominion Electric Supply Co.                                          Contingent
          4080 Westfax Drive                                                    Unliquidated
          Chantilly, VA 20151                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.84     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $168.00
          Dominion Virginia Power                                               Contingent
          PO Box 26543                                                          Unliquidated
          Richmond, VA 23290                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.85     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,490.00
          Doozer Enterprise LLC                                                 Contingent
          8805 Marshall Corner Road                                             Unliquidated
          Pomfret, MD 20675                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.86     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $142,282.47
          Doval Construction                                                    Contingent
          3603 40th Avenue                                                      Unliquidated
          Brentwood, MD 20722                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.87     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $13,119.00
          E & C Painting                                                        Contingent
          122 Max Court SE                                                      Unliquidated
          Leesburg, VA 20175                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.88     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $17,279.10
          E and F Landscaping LLC                                               Contingent
          12402 Crestwood Avenue South                                          Unliquidated
          Brandywine, MD 20613                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 13 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 19-11993-BFK                         Doc 1           Filed 06/17/19 Entered 06/17/19 12:00:24                                     Desc Main
                                                                     Document      Page 35 of 70
 Debtor       Marion Construction LLC                                                                 Case number (if known)
              Name

 3.89     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $400.00
          E.P.S Cleaning Services                                               Contingent
          10111 M.L. King Jr. Hwy                                               Unliquidated
          Bowie, MD 20720                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.90     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,921.24
          Easter's Lock & Security                                              Contingent
          1713 E. Joppa Road                                                    Unliquidated
          Baltimore, MD 21234                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.91     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $107,269.14
          Eastern Sales & Engineering                                           Contingent
          6102 Falls Road                                                       Unliquidated
          Baltimore, MD 21209                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.92     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $7,985.84
          EEC Excavation Inc.                                                   Contingent
          728 New Pittsburg Avenue                                              Unliquidated
          Baltimore, MD 21222                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.93     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $29,667.90
          Elkins Painting & Wallcovering                                        Contingent
          111-B Carpenter Drive                                                 Unliquidated
          Sterling, VA 20164                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.94     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $7,649.77
          Environmental Alternatives                                            Contingent
          24024 Frederick Road                                                  Unliquidated
          Clarksburg, MD 20871                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.95     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $531.00
          EnviroSolutions NOVA Dist.                                            Contingent
          PO Box 554041                                                         Unliquidated
          Detroit, MI 48255                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 14 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 19-11993-BFK                         Doc 1           Filed 06/17/19 Entered 06/17/19 12:00:24                                     Desc Main
                                                                     Document      Page 36 of 70
 Debtor       Marion Construction LLC                                                                 Case number (if known)
              Name

 3.96     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $25,600.00
          Envision Glass Company                                                Contingent
          9104 Manassas Drive                                                   Unliquidated
          Unit R                                                                Disputed
          Manassas Park, VA 20111
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.97     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $14,000.00
          Ernie Smith & Sons Roofing                                            Contingent
          19422 Highway 6                                                       Unliquidated
          Suite B                                                               Disputed
          Manvel, TX 77578
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.98     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $29,085.00
          Evans Consoles Incorporated                                           Contingent
          1577 Spring Hill Road                                                 Unliquidated
          Suite 450                                                             Disputed
          Vienna, VA 22182
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.99     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $20,972.00
          Executive Glass Services, Inc.                                        Contingent
          105 Executive Drive                                                   Unliquidated
          Suite 210                                                             Disputed
          Sterling, VA 20166
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.100    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $84.71
          Fairfax Water                                                         Contingent
          8570 Executive Park Avenue                                            Unliquidated
          Fairfax, VA 22031                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.101    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,144.00
          Fairfax Woodworking, Inc.                                             Contingent
          12042 Cadet Court                                                     Unliquidated
          Manassas, VA 20109                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.102    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $28,620.00
          Federal Painting, Inc.                                                Contingent
          45915 Maries Road                                                     Unliquidated
          Suite 132                                                             Disputed
          Dulles, VA 20166
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 15 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 19-11993-BFK                         Doc 1           Filed 06/17/19 Entered 06/17/19 12:00:24                                     Desc Main
                                                                     Document      Page 37 of 70
 Debtor       Marion Construction LLC                                                                 Case number (if known)
              Name

 3.103    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $24,389.00
          Fidelity Mechanical                                                   Contingent
          20700 Loudoun County Parkway                                          Unliquidated
          Suite 140                                                             Disputed
          Ashburn, VA 20147
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.104    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $135,403.20
          Finley Asphalt & Sealing, Inc.                                        Contingent
          PO Box 1710                                                           Unliquidated
          Manassas, VA 20108                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.105    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $8,100.00
          Fire & Life Safety America                                            Contingent
          4230 Lafayette Center Drive                                           Unliquidated
          Chantilly, VA 20151                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.106    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $29,838.60
          First State Fabricators, LLC.                                         Contingent
          PO Box 763                                                            Unliquidated
          Laurel, DE 19956                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.107    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $42,625.00
          Freedom Fire Protection LLC                                           Contingent
          3510 Mountain Road                                                    Unliquidated
          Haymarket, VA 20169                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.108    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,202.19
          Freedom Mechanical Inc.                                               Contingent
          520 Central Drive                                                     Unliquidated
          Suite 101                                                             Disputed
          Virginia Beach, VA 23454
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.109    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $106,573.75
          Full Service Glass                                                    Contingent
          9077 Liberia Avenue                                                   Unliquidated
          Manassas, VA 20110                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 16 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 19-11993-BFK                         Doc 1           Filed 06/17/19 Entered 06/17/19 12:00:24                                     Desc Main
                                                                     Document      Page 38 of 70
 Debtor       Marion Construction LLC                                                                 Case number (if known)
              Name

 3.110    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $12,379.00
          Glass Concepts, INC.                                                  Contingent
          5306 Kings Court                                                      Unliquidated
          Frederick, MD 21703                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.111    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,876.50
          Gordon L. Jernigan, Sr., Inc                                          Contingent
          8799 Hickory Hill                                                     Unliquidated
          Walkersville, MD 21793                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.112    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $12,478.80
          GWU Construction, Inc.                                                Contingent
          11015 Byrd Drive                                                      Unliquidated
          Fairfax, VA 22030                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.113    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $355,459.00
          Habco Electrical Group, Inc.                                          Contingent
          2144 Priest Bridge Court                                              Unliquidated
          Suite 8                                                               Disputed
          Crofton, MD 21114
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.114    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $27,146.07
          Harbor Roofing                                                        Contingent
          2138 Priest Bridge Court                                              Unliquidated
          Suite 1                                                               Disputed
          Crofton, MD 21114
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.115    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $21,320.00
          Hittite Steel                                                         Contingent
          45034 Underwood Lane                                                  Unliquidated
          Sterling, VA 20166                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.116    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,772.78
          Hittle Electric Corporation                                           Contingent
          2144 Priest Bridge Court                                              Unliquidated
          Suite 8                                                               Disputed
          Crofton, MD 21114
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 17 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 19-11993-BFK                         Doc 1           Filed 06/17/19 Entered 06/17/19 12:00:24                                     Desc Main
                                                                     Document      Page 39 of 70
 Debtor       Marion Construction LLC                                                                 Case number (if known)
              Name

 3.117    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $38,775.00
          Home Deco Plus                                                        Contingent
          4816 Dodson Drive                                                     Unliquidated
          Annandale, VA 22003                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.118    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,245.25
          Huddles & Jones, P.C.                                                 Contingent
          10211 Wincopin Circle                                                 Unliquidated
          Suite 200                                                             Disputed
          Columbia, MD 21044
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.119    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,661.00
          HVAC Tech Solution LLC                                                Contingent
          315 N Thomas Street                                                   Unliquidated
          Apt 1                                                                 Disputed
          Arlington, VA 22203
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.120    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,600.00
          IBTS                                                                  Contingent
          45207 Research Place                                                  Unliquidated
          Ashburn, VA 20147                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.121    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $31,950.00
          Install USA                                                           Contingent
          1284 North West Avenue                                                Unliquidated
          Blackstone, VA 23824                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.122    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $16,405.00
          Insurance Associates Agency                                           Contingent
          10201 Fairfax Blvd.                                                   Unliquidated
          Suite 500                                                             Disputed
          Fairfax, VA 22030
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.123    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $23,804.30
          Interior Building Systems Corp                                        Contingent
          8501 Buckeye Timber Drive                                             Unliquidated
          Manassas, VA 20109                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 18 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 19-11993-BFK                         Doc 1           Filed 06/17/19 Entered 06/17/19 12:00:24                                     Desc Main
                                                                     Document      Page 40 of 70
 Debtor       Marion Construction LLC                                                                 Case number (if known)
              Name

 3.124    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $105,000.00
          Intuit                                                                Contingent
          2700 Coast Ave.                                                       Unliquidated
          Mountain View, CA 94043                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Payroll advance
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.125    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $56,839.11
          J.E. Richards, Inc.                                                   Contingent
          10401 Tucker Street                                                   Unliquidated
          Beltsville, MD 20705                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.126    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $15,717.33
          J.W.B. Contractors L.L.C.                                             Contingent
          4936 Stepp Place                                                      Unliquidated
          Dublin, VA 24084                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.127    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,342.00
          JC Floorcovering Co., Inc.                                            Contingent
          30 Manning Road                                                       Unliquidated
          Billerica, MA 01821                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.128    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,480.00
          JC Home Improvements, LLC                                             Contingent
          PO Box 60                                                             Unliquidated
          Merrifield, VA 22116                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.129    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $191.50
          JD Miles & Sons, Inc.                                                 Contingent
          210 "B" Street / P.O. Box 5008                                        Unliquidated
          Chesapeake, VA 23324                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.130    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $49,717.56
          JDC Plumbing                                                          Contingent
          10008 Brandon Way                                                     Unliquidated
          Manassas, VA 20109                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 19 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 19-11993-BFK                         Doc 1           Filed 06/17/19 Entered 06/17/19 12:00:24                                     Desc Main
                                                                     Document      Page 41 of 70
 Debtor       Marion Construction LLC                                                                 Case number (if known)
              Name

 3.131    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,775.50
          Jdrestoration LLC                                                     Contingent
          6112 Scotch Drive                                                     Unliquidated
          Alexandria, VA 22310                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.132    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $27,978.00
          John H. Hampshire, Inc.                                               Contingent
          320 West 24th Street                                                  Unliquidated
          Baltimore, MD 21211                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.133    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,010.00
          Johnson Roofing Systems Inc.                                          Contingent
          230 Industrial Drive                                                  Unliquidated
          Suite U                                                               Disputed
          Fredericksburg, VA 22408
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.134    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $44,979.00
          K.O. Stone, Inc                                                       Contingent
          210 A. New Boston Street                                              Unliquidated
          Woburn, MA 01801                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $15,395.80
          Kelly Associates                                                      Contingent
          PO Box 418926                                                         Unliquidated
          Boston, MA 02241                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.136    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,615.76
          King Carpentry Inc.                                                   Contingent
          741 Miller Drive                                                      Unliquidated
          Suite F2                                                              Disputed
          Leesburg, VA 20175
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.137    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,394.96
          L&M Printing, Inc.                                                    Contingent
          2810-D Dorr Avenue                                                    Unliquidated
          Fairfax, VA 22031                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 20 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 19-11993-BFK                         Doc 1           Filed 06/17/19 Entered 06/17/19 12:00:24                                     Desc Main
                                                                     Document      Page 42 of 70
 Debtor       Marion Construction LLC                                                                 Case number (if known)
              Name

 3.138    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $75,000.00
          Loanme Inc.                                                           Contingent
          1900 S. State College Blvd                                            Unliquidated
          Suite 300                                                             Disputed
          Anaheim, CA 92806
                                                                             Basis for the claim:    Business loan
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.139    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $53,054.00
          M & T Bank                                                            Contingent
          133 South Washington Street                                           Unliquidated
          Falls Church, VA 22046                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Credit card
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $34,326.74
          M-K Contracting, LLC.                                                 Contingent
          6905 Fern Lane                                                        Unliquidated
          Annandale, VA 22003                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.141    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $34,161.30
          Martinez Construction Roanoke                                         Contingent
          160 Frontier Road                                                     Unliquidated
          Roanoke, VA 24012                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.142    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $28,500.00
          McClary Tile, Inc.                                                    Contingent
          5918 Farrington Avenue                                                Unliquidated
          Alexandria, VA 22304                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.143    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $955.00
          McGriff Insurance Services                                            Contingent
          PO Box 890635                                                         Unliquidated
          Charlotte, NC 28289                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.144    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $10,102.63
          McHenry Project Consultants                                           Contingent
          1128 E. Fort Avenue                                                   Unliquidated
          Baltimore, MD 21230                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 21 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 19-11993-BFK                         Doc 1           Filed 06/17/19 Entered 06/17/19 12:00:24                                     Desc Main
                                                                     Document      Page 43 of 70
 Debtor       Marion Construction LLC                                                                 Case number (if known)
              Name

 3.145    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,645.00
          MDZA Flooring Services                                                Contingent
          7842 Martin Wood Lane                                                 Unliquidated
          Houston, TX 77086                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.146    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,261.70
          Mercer Glass & Mirror                                                 Contingent
          117 N. 2nd Street                                                     Unliquidated
          Princeton, WV 24740                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.147    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $409.80
          Metro Masonry Inc.                                                    Contingent
          9650 Santiago Road                                                    Unliquidated
          Suite 103                                                             Disputed
          Columbia, MD 21045
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.148    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $13,360.00
          Metro Partitions & Specialities                                       Contingent
          5018 46th Avenue                                                      Unliquidated
          Hyattsville, MD 20781                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.149    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $8,700.00
          Metropolitan Rolling Door                                             Contingent
          9620 Gerwig Lane                                                      Unliquidated
          Columbia, MD 21046                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.150    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $468,518.39
          David Michaelson                                                      Contingent
          1005 Vineyard Path Road                                               Unliquidated
          Barboursville, VA 22923                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Deferred purchase money
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.151    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $21,522.31
          Mid Atlantic Diversified Construct                                    Contingent
          8310 Edgewood Church Road                                             Unliquidated
          Frederick, MD 21702                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 22 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 19-11993-BFK                         Doc 1           Filed 06/17/19 Entered 06/17/19 12:00:24                                     Desc Main
                                                                     Document      Page 44 of 70
 Debtor       Marion Construction LLC                                                                 Case number (if known)
              Name

 3.152    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,549.50
          Miles & Stockbridge PC                                                Contingent
          100 Light Street                                                      Unliquidated
          Baltimore, MD 21202                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.153    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $966.00
          Mobile Mini I, Inc.                                                   Contingent
          PO Box 79149                                                          Unliquidated
          Phoenix, AZ 85062                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.154    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $600.00
          Mona Electric Group                                                   Contingent
          7915 Malcolm Road                                                     Unliquidated
          Clinton, MD 20735                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.155    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $12,655.00
          Morris & Ritchie Associates                                           Contingent
          3445-A Box Hill Corp Ctr Dr                                           Unliquidated
          Abingdon, MD 21009                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.156    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       Undetermined
          Navy Federal Credit Union                                             Contingent
          Attn: Scott Cooper                                                    Unliquidated
          P.O. Box 3000
                                                                                Disputed
          Merrifield, VA 22119-3000
          Date(s) debt was incurred
                                                                             Basis for the claim:    Construction contract
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.157    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $41,313.00
          New ERA Custom Design                                                 Contingent
          270 Interstate Circle                                                 Unliquidated
          Frederick, MD 21704                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.158    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $54,861.90
          NorthStar Fire Protection                                             Contingent
          21530 Blackwood Court                                                 Unliquidated
          Suite 150                                                             Disputed
          Sterling, VA 20166
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 23 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 19-11993-BFK                         Doc 1           Filed 06/17/19 Entered 06/17/19 12:00:24                                     Desc Main
                                                                     Document      Page 45 of 70
 Debtor       Marion Construction LLC                                                                 Case number (if known)
              Name

 3.159    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,120.00
          Norwood Marble and Granite                                            Contingent
          3400 Windom Road                                                      Unliquidated
          Brentwood, MD 20722                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.160    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $25,055.04
          Nova Electrical Contractors                                           Contingent
          16307 Alderwood Lane                                                  Unliquidated
          Bowie, MD 20716                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.161    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $33,015.13
          Omega Concrete Services                                               Contingent
          7618 Centreville Road                                                 Unliquidated
          Manassas, VA 20111                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.162    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $5,160.00
          Otis Elevator Company                                                 Contingent
          PO Box 13716                                                          Unliquidated
          Newark, NJ 07188                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.163    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $14,985.00
          Overhead Door Company                                                 Contingent
          6841 Distribution Drive                                               Unliquidated
          Beltsville, MD 20705                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.164    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $758.23
          Pac-Van                                                               Contingent
          75 Remittance Drive                                                   Unliquidated
          Suite 3300                                                            Disputed
          Chicago, IL 60675
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.165    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,567.25
          Pacesetter Personnel Services                                         Contingent
          PO Box 2324                                                           Unliquidated
          Houston, TX 77252                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 24 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 19-11993-BFK                         Doc 1           Filed 06/17/19 Entered 06/17/19 12:00:24                                     Desc Main
                                                                     Document      Page 46 of 70
 Debtor       Marion Construction LLC                                                                 Case number (if known)
              Name

 3.166    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $5,579.00
          Palm Facility Services, LLC                                           Contingent
          10401 Connecticut Avenue                                              Unliquidated
          Suite 100                                                             Disputed
          Kensington, MD 20895
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.167    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $8,393.50
          Paragon Casework                                                      Contingent
          4150 Lafeyette Center Drive                                           Unliquidated
          Chantilly, VA 20151                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.168    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $64,905.10
          Partition Plus, Inc.                                                  Contingent
          PO Box 8                                                              Unliquidated
          Fallston, MD 21047                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.169    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $13,488.50
          Phoenix Fire Protection, Inc.                                         Contingent
          7901 Penn Randall Place                                               Unliquidated
          Marlboro, MD 20772                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.170    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $14,373.00
          Poole Mechanical Corporation                                          Contingent
          3419 Kings Retreat Court                                              Unliquidated
          Davidsonville, MD 21035                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.171    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $33,291.40
          Potomac Valley Brick                                                  Contingent
          15810 Indianola Drive                                                 Unliquidated
          Suite 100                                                             Disputed
          Rockville, MD 20855
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.172    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $26,910.70
          Power Services Incorporated                                           Contingent
          5800 Woodcliff Road                                                   Unliquidated
          Suite 108                                                             Disputed
          Bowie, MD 20720
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 25 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 19-11993-BFK                         Doc 1           Filed 06/17/19 Entered 06/17/19 12:00:24                                     Desc Main
                                                                     Document      Page 47 of 70
 Debtor       Marion Construction LLC                                                                 Case number (if known)
              Name

 3.173    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $35,273.25
          Power Solutions, LLC                                                  Contingent
          17201 Melford Blvd.                                                   Unliquidated
          Suites A-K                                                            Disputed
          Bowie, MD 20715
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.174    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $197,962.22
          Precision Doors & Hardware                                            Contingent
          6295-80 Edsall Road                                                   Unliquidated
          Alexandria, VA 22312                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.175    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $5,914.80
          Precision Roof Crafters, Inc.                                         Contingent
          3919 Jeannetta Drive                                                  Unliquidated
          Houston, TX 77063                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.176    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $8,417.04
          Precision Sheet Metal, Inc.                                           Contingent
          3200 S Cape Henry Avenue                                              Unliquidated
          Norfolk, VA 23504                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.177    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $514.19
          Pronto Rooter Inc.                                                    Contingent
          6645 Poss Road                                                        Unliquidated
          San Antonia, TX 78238                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.178    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $22,029.30
          R & R Fabrication, Inc.                                               Contingent
          170 Schooner Lane                                                     Unliquidated
          Frederick, MD 20678                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.179    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,700.00
          Ramco                                                                 Contingent
          3900 Jermantown Road                                                  Unliquidated
          Suite 300                                                             Disputed
          Fairfax, VA 22030
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 26 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 19-11993-BFK                         Doc 1           Filed 06/17/19 Entered 06/17/19 12:00:24                                     Desc Main
                                                                     Document      Page 48 of 70
 Debtor       Marion Construction LLC                                                                 Case number (if known)
              Name

 3.180    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $18,145.00
          Raven Air Conditioning & Htg                                          Contingent
          14023 S. Post Oak                                                     Unliquidated
          Suite C-8                                                             Disputed
          Houston, TX 77045
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.181    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $9,344.76
          Rebar Solutions                                                       Contingent
          3028 John Wayland Highway                                             Unliquidated
          Dayton, VA 22821                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.182    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $19,113.90
          Rely-On Decorators, Inc.                                              Contingent
          111-K Carpenter Drive                                                 Unliquidated
          Sterling, VA 20164                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.183    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,320.00
          Retirement, L.L.C.                                                    Contingent
          13838 Quail Pointe Drive                                              Unliquidated
          Suite B                                                               Disputed
          Oklahoma City, OK 73134
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.184    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $23,767.00
          RGR Contracting,LLC                                                   Contingent
          PO Box 1515                                                           Unliquidated
          Hillsville, VA 24343                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.185    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $526.88
          Rising Data Texas, LLC.                                               Contingent
          801 E. Campbell Road                                                  Unliquidated
          Suite 2115                                                            Disputed
          Richardson, TX 75081
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.186    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $42,938.00
          Robey Stucco                                                          Contingent
          1634 Old Westminster Pike                                             Unliquidated
          Westminster, MD 21157                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 27 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 19-11993-BFK                         Doc 1           Filed 06/17/19 Entered 06/17/19 12:00:24                                     Desc Main
                                                                     Document      Page 49 of 70
 Debtor       Marion Construction LLC                                                                 Case number (if known)
              Name

 3.187    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,283.00
          Roll-A-Shade                                                          Contingent
          12101 Madera Way                                                      Unliquidated
          Riverside, CA 92503                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.188    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,421.00
          RST Mechanical                                                        Contingent
          390 Sunwood Terrace                                                   Unliquidated
          Annapolis, MD 21409                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.189    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $481.30
          San Antonio Water System                                              Contingent
          PO Box 2990                                                           Unliquidated
          San Antonio, TX 78299                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.190    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,224.00
          Scan-Core (Timothy Fenwick)                                           Contingent
          4210 Amelia Drive                                                     Unliquidated
          Fredericksburg, VA 22408                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.191    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $66,258.70
          Score Drywall, Inc.                                                   Contingent
          PO Box 1249                                                           Unliquidated
          Middletown, MD 21769                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.192    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       Undetermined
          SDAC Facility Services, LLC                                           Contingent
          15938 Derwood Road                                                    Unliquidated
          Derwood, MD 20855
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Construction contract, National Credit Union
          Last 4 digits of account number                                    Administration
                                                                             Is the claim subject to offset?     No       Yes

 3.193    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $16,974.20
          Shepherd Electric Supply                                              Contingent
          7401 Pulaski Highway                                                  Unliquidated
          Baltimore, MD 21237                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 28 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 19-11993-BFK                         Doc 1           Filed 06/17/19 Entered 06/17/19 12:00:24                                     Desc Main
                                                                     Document      Page 50 of 70
 Debtor       Marion Construction LLC                                                                 Case number (if known)
              Name

 3.194    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,000.00
          Sing Core                                                             Contingent
          PO Box 1691                                                           Unliquidated
          McCleary, WA 98557                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.195    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $64,559.89
          Single Point Construction LLC                                         Contingent
          3729 Brightseat Road                                                  Unliquidated
          Landover, MD 20785                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.196    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $16,610.14
          Skyline Door & Hardware                                               Contingent
          1875 Dillard Drive                                                    Unliquidated
          Salem, VA 24153                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.197    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,340.00
          Slavens Plumbing                                                      Contingent
          2951 Ashdown Forest Drive                                             Unliquidated
          Herndon, VA 20171                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.198    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,580.51
          Staples Advantage                                                     Contingent
          PO Box 405386                                                         Unliquidated
          Atlanta, GA 30384                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.199    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $46,930.05
          Structural Concepts/Components                                        Contingent
          1284 North West Avenue                                                Unliquidated
          Blackstone, VA 23824                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.200    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $42,190.73
          Summit Construction, Inc.                                             Contingent
          5431 Yukon Court                                                      Unliquidated
          Suite A                                                               Disputed
          Frederick, MD 21703
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 29 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 19-11993-BFK                         Doc 1           Filed 06/17/19 Entered 06/17/19 12:00:24                                     Desc Main
                                                                     Document      Page 51 of 70
 Debtor       Marion Construction LLC                                                                 Case number (if known)
              Name

 3.201    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $42,136.55
          Sunbelt Rentals                                                       Contingent
          PO Box 409211                                                         Unliquidated
          Atlanta, GA 30384                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.202    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $6,150.60
          Surfaces by Barrows                                                   Contingent
          1302 Rockland Avenue, NW                                              Unliquidated
          Roanoke, VA 24012                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.203    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $42,590.91
          T & D Plumbing, Inc.                                                  Contingent
          1628 Sulphur Spring Road                                              Unliquidated
          Halethorpe, MD 21227                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.204    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $944.00
          Temple Builders                                                       Contingent
          5828 Tonwley Avenue                                                   Unliquidated
          Norfolk, VA 23518                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.205    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,082.50
          Texas Star Surveying                                                  Contingent
          15502 Old Galveston Road                                              Unliquidated
          Suite 706                                                             Disputed
          Webster, TX 77598
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.206    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,500.00
          Texas State Comptroller                                               Contingent
          PO Box 149359                                                         Unliquidated
          Austin, TX 78714                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.207    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $5,605.00
          Thomas A. Carcaterra                                                  Contingent
          1375 Piccard Drive                                                    Unliquidated
          Suite 230                                                             Disputed
          Rockville, MD 20850
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 30 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 19-11993-BFK                         Doc 1           Filed 06/17/19 Entered 06/17/19 12:00:24                                     Desc Main
                                                                     Document      Page 52 of 70
 Debtor       Marion Construction LLC                                                                 Case number (if known)
              Name

 3.208    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $26,438.00
          Thrifty Iron Works, Inc.                                              Contingent
          5627 Lafayette Place                                                  Unliquidated
          Hyattsville, MD 20781                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.209    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $7,325.75
          Total Electric, Inc.                                                  Contingent
          16000 Trade Zone Avenue                                               Unliquidated
          Suite 303                                                             Disputed
          Upper Marlboro, MD 20774
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.210    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       Undetermined
          Travelers Casualty & Surety                                           Contingent
          One Tower Square
                                                                                Unliquidated
          Hartford, CT 06183
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Construction bonds
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.211    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,350.00
          Trinity Building Services                                             Contingent
          PO Box 1330                                                           Unliquidated
          Annandale, VA 22003                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.212    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $14,062.25
          Trisource Contracting, LLC                                            Contingent
          PO Box 1357                                                           Unliquidated
          Sykesville, MD 21784                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.213    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $27,231.00
          Tysons Carpet Inc.                                                    Contingent
          22900 Shaw Road                                                       Unliquidated
          Unit 125                                                              Disputed
          Sterling, VA 20166
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.214    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $920.75
          United Site Services                                                  Contingent
          PO Box 5502                                                           Unliquidated
          Binghamton, NY 13902                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 31 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 19-11993-BFK                         Doc 1           Filed 06/17/19 Entered 06/17/19 12:00:24                                     Desc Main
                                                                     Document      Page 53 of 70
 Debtor       Marion Construction LLC                                                                 Case number (if known)
              Name

 3.215    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $45,603.63
          Virginia Casework Corporation                                         Contingent
          3436 Sleepy Hollow Road                                               Unliquidated
          Falls Church, VA 22044                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.216    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $5,614.90
          Virginia Sprinkler Company VSC                                        Contingent
          7708 Fullerton Road                                                   Unliquidated
          Springfield, VA 22153                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.217    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $450.00
          W Group Construction                                                  Contingent
          9926 Main Street                                                      Unliquidated
          #200                                                                  Disputed
          Fairfax, VA 22031
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.218    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,100.00
          W. A. Hamilton Co, Inc.                                               Contingent
          10227 Southard Drive                                                  Unliquidated
          Beltsville, MD 20705                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.219    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Ward Pest Control, Inc.                                               Contingent
          12240 Indian Creek Court                                              Unliquidated
          Suite 140                                                             Disputed
          Beltsville, MD 20705
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.220    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,034.00
          Whipco Services Inc, DBA CertaPro                                     Contingent
          102 Crossfox Circle                                                   Unliquidated
          Catonsville, MD 21228                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.221    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $822.00
          Wilcox Caulking Corporation                                           Contingent
          PO Box 208                                                            Unliquidated
          Lorton, VA 22199                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 32 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 19-11993-BFK                         Doc 1           Filed 06/17/19 Entered 06/17/19 12:00:24                                     Desc Main
                                                                     Document      Page 54 of 70
 Debtor       Marion Construction LLC                                                                 Case number (if known)
              Name

 3.222     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.             $19,520.76
           Wittenbach Business Systems                                          Contingent
           100 Sparks Valley Road                                               Unliquidated
           Suite B                                                              Disputed
           Glencoe, MD 21152
                                                                             Basis for the claim:    Business debt
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?         No    Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the        Last 4 digits of
                                                                                                      related creditor (if any) listed?              account number, if
                                                                                                                                                     any
 4.1       Jed Donaldson, Esq.
           Vandeventer Black LLP                                                                      Line     3.59
           901 E. Byrd Street, Suite 1600
                                                                                                             Not listed. Explain
           Richmond, VA 23219

 4.2       Glenn C. Etelson, Esq.
           Shulman Rogers                                                                             Line     3.192
           12505 Park Potomac Ave. 6th Fl
                                                                                                             Not listed. Explain
           Potomac, MD 20854

 4.3       Juanita F. Ferguson, Esq.
           Bean Kinney & Korman, P.C.                                                                 Line     3.191
           2311 Wilson Blvd., Ste. 500
                                                                                                             Not listed. Explain
           Arlington, VA 22201

 4.4       Mark A. Kirkorsky, Esq.
           P.O. Box 25287                                                                             Line     3.193
           Tempe, AZ 85285
                                                                                                             Not listed. Explain

 4.5       Michael D. Nord, Esq.
           Gebhardt & Smith                                                                           Line     3.139
           One South Street, Suite 2200
                                                                                                             Not listed. Explain
           Baltimore, MD 21202

 4.6       Paul Schrader, Esq.
           Fullerton & Knowles                                                                        Line     3.1
           12642 Chapel Road
                                                                                                             Not listed. Explain
           Clifton, VA 20124

 4.7       Christopher M. Sweeney, Esq.
           Peckar & Abramson, P.C.                                                                    Line     3.125
           2055 L Street, N.W. #750
                                                                                                             Not listed. Explain
           Washington, DC 20036

 4.8       Eric S. Waldman, Esq.
           4100 Monument Corner Dr. #420                                                              Line     3.47
           Fairfax, VA 22030
                                                                                                             Not listed. Explain

 4.9       Radwa Waly
           Nova Electrical Contractors                                                                Line     3.160
           5645 Gen. Wash. Drive #M
                                                                                                             Not listed. Explain
           Alexandria, VA 22312


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 33 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 19-11993-BFK                         Doc 1           Filed 06/17/19 Entered 06/17/19 12:00:24                             Desc Main
                                                                     Document      Page 55 of 70
 Debtor       Marion Construction LLC                                                             Case number (if known)
              Name

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                  Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.       $                          0.00
 5b. Total claims from Part 2                                                                       5b.   +   $                  6,005,459.70

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.       $                    6,005,459.70




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 34 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
            Case 19-11993-BFK                         Doc 1           Filed 06/17/19 Entered 06/17/19 12:00:24                     Desc Main
                                                                     Document      Page 56 of 70
 Fill in this information to identify the case:

 Debtor name         Marion Construction LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF VIRGINIA

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

 2.1.        State what the contract or                   Lease of
             lease is for and the nature of               Mercedes-Benz S-550;
             the debtor's interest                        Debtor is lessee

                  State the term remaining                Approx. 7 mos.
                                                                                        Mercedes-Benz Financial Svcs
             List the contract number of any                                            PO Box 685
                   government contract                                                  Roanoke, TX 76262


 2.2.        State what the contract or                   Lease for office space;
             lease is for and the nature of               Debtor is lessee.
             the debtor's interest

                  State the term remaining                7/1/19
                                                                                        David Michaelson
             List the contract number of any                                            1005 Vineyard Path Road
                   government contract                                                  Barboursville, VA 22923




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
            Case 19-11993-BFK                         Doc 1           Filed 06/17/19 Entered 06/17/19 12:00:24                 Desc Main
                                                                     Document      Page 57 of 70
 Fill in this information to identify the case:

 Debtor name         Marion Construction LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF VIRGINIA

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                    Name                           Check all schedules
                                                                                                                                 that apply:

    2.1      Clark Nexsen                      4525 Main Street, Suite 1400                       Travelers Casualty &              D
             Construction                      Virginia Beach, VA 23462                           Surety                            E/F       3.210
                                                                                                                                    G




    2.2      Michael &                         43706 Burning Sands Terrace                        M & T Bank                        D   2.8
             Deborah Raine                     Leesburg, VA 20176                                                                   E/F
                                                                                                                                    G




    2.3      Michael &                         43706 Burning Sands Terrace                        M & T Bank                        D   2.9
             Deborah Raine                     Leesburg, VA 20176                                                                   E/F
                                                                                                                                    G




    2.4      Michael &                         43706 Burning Sands Terrace                        M & T Bank                        D   2.10
             Deborah Raine                     Leesburg, VA 20176                                                                   E/F
                                                                                                                                    G




    2.5      Michael &                         43706 Burning Sands Terrace                        Addy Source                       D   2.2
             Deborah Raine                     Leesburg, VA 20176                                                                   E/F
                                                                                                                                    G




Official Form 206H                                                            Schedule H: Your Codebtors                                      Page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
            Case 19-11993-BFK                         Doc 1           Filed 06/17/19 Entered 06/17/19 12:00:24         Desc Main
                                                                     Document      Page 58 of 70
 Debtor       Marion Construction LLC                                                        Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.6      Michael &                         43706 Burning Sands Terrace                        Fox Capital Group         D   2.7
             Deborah Raine                     Leesburg, VA 20176                                                           E/F
                                                                                                                            G




    2.7      Michael &                         43706 Burning Sands Terrace                        Union Funding             D   2.12
             Deborah Raine                     Leesburg, VA 20176                                 Source                    E/F
                                                                                                                            G




    2.8      Michael &                         43706 Burning Sands Terrace                        Web Bank / CAN            D   2.13
             Deborah Raine                     Leesburg, VA 20176                                 Capital                   E/F
                                                                                                                            G




    2.9      Michael &                         43706 Burning Sands Terrace                        6th Avenue Capital        D   2.1
             Deborah Raine                     Leesburg, VA 20176                                                           E/F
                                                                                                                            G




    2.10     Michael &                         43706 Burning Sands Terrace                        Expansion Capital         D   2.5
             Deborah Raine                     Leesburg, VA 20176                                                           E/F
                                                                                                                            G




    2.11     Michael &                         43706 Burning Sands Terrace                        Capitol Building          D
             Deborah Raine                     Leesburg, VA 20176                                 Supply                    E/F       3.47
                                                                                                                            G




    2.12     Sammy and                         43706 Burning Sands Terrace                        M & T Bank                D   2.8
             Maxine, LLC                       Leesburg, VA 20176                                                           E/F
                                                                                                                            G




    2.13     StarCorpUSA,                      43706 Burning Sands Terrace                        M & T Bank                D   2.8
             Ltd.                              Leesburg, VA 20176                                                           E/F
                                                                                                                            G




Official Form 206H                                                            Schedule H: Your Codebtors                              Page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
            Case 19-11993-BFK                         Doc 1           Filed 06/17/19 Entered 06/17/19 12:00:24                  Desc Main
                                                                     Document      Page 59 of 70
                                                               United States Bankruptcy Court
                                                                       Eastern District of Virginia
 In re      Marion Construction LLC                                                                           Case No.
                                                                                    Debtor(s)                 Chapter     7


                             DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR


1.     Pursuant to 11 U.S.C. § 329(a) and Bankruptcy Rule 2016(b), I certify that I am the attorney for the above-named debtor(s) and that
       compensation paid to me, for services rendered or to be rendered on behalf of the debtor(s) in contemplation of or in connection with the
       bankruptcy case is as follows:
         For legal services, I have agreed to accept                                                      $              Hourly fees
         Prior to the filing of this statement I have received                                            $               30,000.00
         Balance Due                                                                                      $          Undetermined

2.     $    335.00        of the filing fee has been paid.

3.     The source of the compensation paid to me was:
                  Debtor                  Other (specify)            Debtor and Debtor's principal, Michael Raine

4.     The source of compensation to be paid to me is:
                  Debtor                  Other (specify)

5.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation, is attached.


6.     In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:
       a. Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b. Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c. Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d. Other provisions as needed:



7.     By agreement with the debtor(s), the above-disclosed fee does not include the following services:




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
            Case 19-11993-BFK                         Doc 1           Filed 06/17/19 Entered 06/17/19 12:00:24               Desc Main
                                                                     Document      Page 60 of 70
                                                                          CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     June 13, 2019                                                              /s/ David E. Lynn
     Date                                                                       David E. Lynn VSB#90409
                                                                                Signature of Attorney

                                                                                David E. Lynn, P.C.
                                                                                Name of Law Firm
                                                                                15245 Shady Grove Road, Suite 465 N
                                                                                Rockville, MD 20850
                                                                                301-255-0100



                                     For use in Chapter 13 Cases where Fees Requested Not in Excess of $5,296
                                                     (For all Cases Filed on or after 01/01/2019)
                        NOTICE TO DEBTOR(S), STANDING CHAPTER 13 TRUSTEE AND UNITED
                                               STATES TRUSTEE
                             PURSUANT TO LOCAL BANKRUPTCY RULE 2016-1(C) AND
                                         CLERK’S CM/ECF POLICY 9

            Notice is hereby given that pursuant to Local Bankruptcy Rule 2016-1(C), you must file an objection with the court to the fees requested
 in this disclosure of compensation opposing said fees in their entirety, or in a specific amount, no later than the last day for filing objections to
 confirmation of the chapter 13 plan.

                                                                        PROOF OF SERVICE
           The undersigned hereby certifies that on this date the foregoing Notice was served upon the debtor(s), the standing Chapter 13 trustee,
 and U. S. trustee pursuant to Local Bankruptcy Rule 2016-1(C) and the Clerk’s CM/ECF Policy 9, either electronically or in paper form (first class
 mail).

     Date
                                                                                     Signature of Attorney




[2030edva ver. 01/19]
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
         Case 19-11993-BFK
1101 CT Property Owner, LLC
                               Doc 1 Advantage
                                       Filed 06/17/19     Entered 06/17/19 12:00:24
                                               Flooring, Inc.
                                                                                      Desc Main
                                                                            American Direct Procurement
1101 Connecticut Ave, N.W.
                                      Document       Page
                                     7240 Standard Drive
                                                            61 of 70        11000 Lakeview Avenue
Washington, DC 20036                 Hanover, MD 21076                      Lenexa, TX 66219

     }
     b
     k
     1
     {
     C
     r
     e
     d
     i
     t
     o
     A
     s
     M
     a
     x




6th Avenue Capital                   Aerotek, Inc.                          American Star Painting
420 Lexington Avenue                 PO Box 198531                          201 Mitchells Lane
New York, NY 10170                   Atlanta, GA 20384                      Merietta, OH 45750




A Touch of Glass, Inc.               Aggregate Transportation Corp          AMF Walls & Ceilings, LLC
15005 Farm Creek Drive               PO Box 18                              PO Box 1939
Suite 112                            Hanover, MD 21076                      Asburn, VA 20146
Woodbridge, VA 22191


A&R Mechanical Inc.                  AHC Golf Committee                     Apro Enterprises, Inc.
522 Cranford Road                    4920 Strathmore Avenue                 8681 Cherry Lane
Baltimore, MD 21221                  Kensington, MD 20895                   Laurel, MD 20707




ABAL Material Handling, Inc.         AIM Mechanical                         Arch De-Construction, Inc
1401 Plantation Road, NE             23475 Rock Haven Way                   5300 Holmes Run Parkway
Roanoke, VA 24022                    Unit 115                               Suite 1407
                                     Sterling, VA 20166                     Alexandria, VA 22304


ABCO Plumbing LLC                    Alamo Building Specialties             Architecture, Inc.
8455 Tyco Road                       18985 Marbach Lane                     1902 Campus Commons Drive
Suite Q                              San Antonio, TX 78247                  Suite 101
Vienn, VA 22182                                                             Reston, VA 20191


ACE Temporaries Inc.                 All Star Flooring, Inc.                Ark Telecom
PO Box 13188                         10742 Tucker Street                    PO Box 650531
Milwaukee, WI 53213                  Beltsville, MD 20705                   Sterling, VA 20165




ACM Services, Inc.                   Allstate Striping & Sealing            Artex
12022 Parklawn Drive                 8415 Zug Road                          8712 Jericho City Drive
Rockville, MD 20852                  Bowie, MD 20715                        Landover, MD 20785




Acme Mechanical Contractors          Alvarez Brothers Company, Inc.         Asbestos Specialists, Inc.
8580 Virginia Meadows Drive          13879 Andorra Drive                    PO Box 368
Manassas, VA 20109                   Woodbridge, VA 22193                   Linthicum Hts, MD 21090




Addy Source                          American Countertop Co.                Atlantic Constructors, Inc.
2361 Nostrand Avenue                 7255-D Standard Drive                  6550 Commonwealth Drive
Suite 501                            Hanover, MD 21076                      Roanoke, VA 24018
Brooklyn, NY 11210
          Case 19-11993-BFK
Atlantic Sun Control, Inc.
                                 Doc 1 Bogan
                                         Filed&06/17/19     Entered 06/17/19 12:00:24
                                                 Associates Elect Contr.
                                                                                          Desc Main
                                                                              Capitol Floor Preparations
8621 Quarry Road
                                        Document       Page
                                       7609 Airpark Road
                                                              62 of 70        7400 Philadelphia Road
Manassas, VA 20110                     Gaithersburg, MD 20879                  Baltimore, MD 21237




ATX MCA Fund, LLC                      Branch Civil, Inc.                      Capitol Greenroofs, L.L.C.
835 W. 6th Street, Suite 1440          442 Rutherford Ave NE                   5806 9th Road
Waco, TX 76703                         Roanoke, VA 24016                       Arlington, VA 22205




B.W.Hovermill Co., Inc.                Brantleigh Services                     Cavalier Fire Protection Inc.
1321 Mercedes Drive                    12135 Brantleigh Place                  17865 Fraley Blvd.
Suite O                                Fairfax Station, VA 22039               Dumfries, VA 22026
Hanover, MD 21076


Baltimore Door & Frame Company         Brien A. Miller Painting Co..           Cedar Lane LLC
PO Box 7370                            450 Nelms Circle                        5923 Deale Beach Road
2201 Halethorpe Fms Rd                 Suit 103                                Deale, MD 20751
Baltimore, MD 21227                    Fredericksburg, VA 22406


Baytex Glass                           Brunswick Woodworking Co..              Celtic Flooring
4529 Brittmoore Road                   9639 Doctor Perry Road                  9208 A-1 Venture Court
Houston, TX 77041                      Suit 119N                               Manassas Park, VA 20111
                                       Ijamsville, MD 21754


Beltway Cleaning Services DC           Bryant Construction, Inc.               CenterPoint Energy
2634 12th St. NE                       353 Poplar Road                         4700 S. Shaver, Bldg.
Washington, DC 20018                   Falmouth, VA 22406                      Building I
                                                                               Houston, TX 77034


Benchmark LTD.                         Cameron Concrete Scanning, LLC          Central Glass and Mirror
8240 Beachwood Rd.                     12500 Washington Avenue                 PO Box 351
Baltimore, MD 21222                    Rockville, MD 20852                     Herndon, VA 20172




Best Cabinets Co., Inc.                Capital Electric & Bogan & Assoc        Champion Floors Inc.
22500 Davis Drive                      PO Box 404749                           25711 Creekside Cove
Unit 150                               Atlanta, GA 30384                       Boerne, TX 78006
Sterling, VA 20164


Blue Book Building & Constuct          Capitol Building Supply                 Chesapeake Bay Mech. Contract.
PO Box 500                             Department #34792                       1517 Technology Drive
Jeff. Valley, NY 10535                 Alexandria, VA 22334                    Suite 102
                                                                               Chesapeake, VA 23320


Blue Ridge Masonry                     Capitol Document Solutions              Chesapeake Flooring
9411 Wall Street                       12115 Parklawn Drive                    1246 Harbur Glen Court
Manassas, VA 20110                     Suit L                                  Arnold, MD 21012
                                       Rockville, MD 20852
          Case 19-11993-BFK
Clark Nexsen Construction
                                 Doc 1 CSC
                                         Filed 06/17/19 Entered 06/17/19 12:00:24    Desc Main
                                                                          Demian Wilbur Architects
4525 Main Street, Suite 1400
                                        Document         Page
                                       251 Little Falls Drive
                                                              63 of 70    740 7th Street SE
Virginia Beach, VA 23462              Wilminton, DE 19808                   Washington, DC 20003




Clevenger Interiors, LLC              Custer's Custom Painting Svcs         DeRock Electric Company
10718 Tucker Street                   328 Bullitt Avenue SE                 PO Box 359
Beltsville, MD 20705                  Roanoke, VA 24013                     Boiling Springs, PA 17007




Coast 2 Coast Epoxy Flooring          D&H Demolition, LLC                   Direct Path Corporation
8 Linden Street                       889 Airport Park Road                 881 South Pickett Street
Rockland, MA 02370                    Suit C                                Alexandria, VA 22304
                                      Glen Burnie, MD 21061


Commonwealth Blinds & Shades          D&T Polishing, LLC.                   Domco Mechanical Inc.
8529 Meadowbridge Road                7406 Robin Road                       9590 Lynn Bluff Court
Suit 500                              LaPlata, MD 20646                     Unit 3
Mechanicsville, VA 23116                                                    Laurel, MD 20723


Complete Mechanical Services          D. Jarmer Flooring LLC                Dominion Electric Supply Co.
1803 Margaret Avenue                  180 Penrod Court                      4080 Westfax Drive
Annapolis, MD 21401                   Suite K                               Chantilly, VA 20151
                                      Burnie, MD 21061


Construction Consulting Svcs          Dad's Discount Appliance Distrib      Dominion Virginia Power
35 Greenvale Creek Road               6636 Virginia Manor Road              PO Box 26543
Lancaster, VA 22503                   Beltsville, MD 20705                  Richmond, VA 23290




County of Fairfax                     Dafore, LLC                           Jed Donaldson, Esq.
PO Box 10202                          24 Synan Road                         Vandeventer Black LLP
Fairfax, VA 22035                     Suite 107                             901 E. Byrd Street, Suite 1600
                                      Fredricksburg, VA 22405               Richmond, VA 23219


Cox Business                          Darco Companies LLC                   Doozer Enterprise LLC
PO Box 78000                          10421 Motor City Drive                8805 Marshall Corner Road
Detroit, MI 48278                     Bethesda, MD 20827                    Pomfret, MD 20675




Creative Document Imaging Inc.        Davenport Commerical                  Doval Construction
13185 Tory Loop                       7477 Mason King Court                 3603 40th Avenue
Woodbridge, VA 22192                  Manassas, VA 20109                    Brentwood, MD 20722




Creteform Construction                DC Construction/Sprinklers LLC        E & C Painting
8501 Wellington Road                  16585 Bell Road                       122 Max Court SE
Manassas, VA 20109                    Millfield, OH 45761                   Leesburg, VA 20175
          Case 19-11993-BFK
E and F Landscaping LLC
                                 Doc 1 Ernie
                                         Filed 06/17/19 Entered 06/17/19 12:00:24
                                             Smith & Sons Roofing
                                                                                     Desc Main
                                                                          Finley Asphalt & Sealing, Inc.
12402 Crestwood Avenue South
                                        Document
                                       19422 Highway 6
                                                      Page 64  of 70      PO Box 1710
Brandywine, MD 20613                   Suite B                               Manassas, VA 20108
                                       Manvel, TX 77578


E.P.S Cleaning Services                Glenn C. Etelson, Esq.                Fire & Life Safety America
10111 M.L. King Jr. Hwy                Shulman Rogers                        4230 Lafayette Center Drive
Bowie, MD 20720                        12505 Park Potomac Ave. 6th Fl        Chantilly, VA 20151
                                       Potomac, MD 20854


Easter's Lock & Security               Evans Consoles Incorporated           First State Fabricators, LLC.
1713 E. Joppa Road                     1577 Spring Hill Road                 PO Box 763
Baltimore, MD 21234                    Suite 450                             Laurel, DE 19956
                                       Vienna, VA 22182


Eastern Sales & Engineering            Executive Glass Services, Inc.        Ford Credit
6102 Falls Road                        105 Executive Drive                   P.O. Box 220564
Baltimore, MD 21209                    Suite 210                             Pittsburgh, PA 15257-2564
                                       Sterling, VA 20166


EEC Excavation Inc.                    Expansion Capital                     Fox Capital Group
728 New Pittsburg Avenue               5020 Suth Broadband Lane              17640 Bentley Drive
Baltimore, MD 21222                    Suite 100                             Morgan Hill, CA 95037
                                       Sioux Falls, SD 57108


EIN Capital, Inc.                      Fairfax Water                         Freedom Fire Protection LLC
160 Pearl Street, 5th Floor            8570 Executive Park Avenue            3510 Mountain Road
New York, NY 10005                     Fairfax, VA 22031                     Haymarket, VA 20169




Elkins Painting & Wallcovering         Fairfax Woodworking, Inc.             Freedom Mechanical Inc.
111-B Carpenter Drive                  12042 Cadet Court                     520 Central Drive
Sterling, VA 20164                     Manassas, VA 20109                    Suite 101
                                                                             Virginia Beach, VA 23454


Environmental Alternatives             Federal Painting, Inc.                Full Service Glass
24024 Frederick Road                   45915 Maries Road                     9077 Liberia Avenue
Clarksburg, MD 20871                   Suite 132                             Manassas, VA 20110
                                       Dulles, VA 20166


EnviroSolutions NOVA Dist.             Juanita F. Ferguson, Esq.             Glass Concepts, INC.
PO Box 554041                          Bean Kinney & Korman, P.C.            5306 Kings Court
Detroit, MI 48255                      2311 Wilson Blvd., Ste. 500           Frederick, MD 21703
                                       Arlington, VA 22201


Envision Glass Company                 Fidelity Mechanical                   Gordon L. Jernigan, Sr., Inc
9104 Manassas Drive                    20700 Loudoun County Parkway          8799 Hickory Hill
Unit R                                 Suite 140                             Walkersville, MD 21793
Manassas Park, VA 20111                Ashburn, VA 20147
          Case 19-11993-BFK
Isaac H. Greenfield, Esq.
                               Doc 1 Install
                                        Filed 06/17/19 Entered 06/17/19 12:00:24
                                             USA
                                                                                      Desc Main
                                                                         Jdrestoration LLC
32 Court Street, Ste. 205
                                      Document       Page 65
                                     1284 North West Avenue
                                                             of 70       6112 Scotch Drive
Brooklyn, NY 11201                   Blackstone, VA 23824                 Alexandria, VA 22310




GWU Construction, Inc.               Insurance Associates Agency          John H. Hampshire, Inc.
11015 Byrd Drive                     10201 Fairfax Blvd.                  320 West 24th Street
Fairfax, VA 22030                    Suite 500                            Baltimore, MD 21211
                                     Fairfax, VA 22030


Habco Electrical Group, Inc.         Interior Building Systems Corp       Johnson Roofing Systems Inc.
2144 Priest Bridge Court             8501 Buckeye Timber Drive            230 Industrial Drive
Suite 8                              Manassas, VA 20109                   Suite U
Crofton, MD 21114                                                         Fredericksburg, VA 22408


Harbor Roofing                       Intuit                               K.O. Stone, Inc
2138 Priest Bridge Court             2700 Coast Ave.                      210 A. New Boston Street
Suite 1                              Mountain View, CA 94043              Woburn, MA 01801
Crofton, MD 21114


Hittite Steel                        J.E. Richards, Inc.                  Kelly Associates
45034 Underwood Lane                 10401 Tucker Street                  PO Box 418926
Sterling, VA 20166                   Beltsville, MD 20705                 Boston, MA 02241




Hittle Electric Corporation          J.W.B. Contractors L.L.C.            King Carpentry Inc.
2144 Priest Bridge Court             4936 Stepp Place                     741 Miller Drive
Suite 8                              Dublin, VA 24084                     Suite F2
Crofton, MD 21114                                                         Leesburg, VA 20175


Home Deco Plus                       JC Floorcovering Co., Inc.           Mark A. Kirkorsky, Esq.
4816 Dodson Drive                    30 Manning Road                      P.O. Box 25287
Annandale, VA 22003                  Billerica, MA 01821                  Tempe, AZ 85285




Huddles & Jones, P.C.                JC Home Improvements, LLC            L&M Printing, Inc.
10211 Wincopin Circle                PO Box 60                            2810-D Dorr Avenue
Suite 200                            Merrifield, VA 22116                 Fairfax, VA 22031
Columbia, MD 21044


HVAC Tech Solution LLC               JD Miles & Sons, Inc.                Loanme Inc.
315 N Thomas Street                  210 "B" Street / P.O. Box 5008       1900 S. State College Blvd
Apt 1                                Chesapeake, VA 23324                 Suite 300
Arlington, VA 22203                                                       Anaheim, CA 92806


IBTS                                 JDC Plumbing                         M & T Bank
45207 Research Place                 10008 Brandon Way                    133 South Washington Street
Ashburn, VA 20147                    Manassas, VA 20109                   Falls Church, VA 22046
M&T Bank
         Case 19-11993-BFK      Doc 1 Metro
                                        Filed 06/17/19 Entered 06/17/19 12:00:24
                                            Masonry Inc.
                                                                                    Desc Main
                                                                         Navy Federal Credit Union
Attention: General Counsel
                                       Document      Page
                                      9650 Santiago Road
                                                          66 of 70       Attn: Scott Cooper
One M&T Plaza                        Suite 103                            P.O. Box 3000
Buffalo, NY 14203                    Columbia, MD 21045                   Merrifield, VA 22119-3000


M-K Contracting, LLC.                Metro Partitions & Specialities      New ERA Custom Design
6905 Fern Lane                       5018 46th Avenue                     270 Interstate Circle
Annandale, VA 22003                  Hyattsville, MD 20781                Frederick, MD 21704




Mark Magnozzi, Esq.                  Metropolitan Rolling Door            Michael D. Nord, Esq.
23 Green Street, Suite 302           9620 Gerwig Lane                     Gebhardt & Smith
Huntington, NY 11743                 Columbia, MD 21046                   One South Street, Suite 2200
                                                                          Baltimore, MD 21202


Martinez Construction Roanoke        Michael & Deborah Raine              NorthStar Fire Protection
160 Frontier Road                    43706 Burning Sands Terrace          21530 Blackwood Court
Roanoke, VA 24012                    Leesburg, VA 20176                   Suite 150
                                                                          Sterling, VA 20166


McClary Tile, Inc.                   David Michaelson                     Norwood Marble and Granite
5918 Farrington Avenue               1005 Vineyard Path Road              3400 Windom Road
Alexandria, VA 22304                 Barboursville, VA 22923              Brentwood, MD 20722




McGriff Insurance Services           Mid Atlantic Diversified Construct   Nova Electrical Contractors
PO Box 890635                        8310 Edgewood Church Road            16307 Alderwood Lane
Charlotte, NC 28289                  Frederick, MD 21702                  Bowie, MD 20716




McHenry Project Consultants          Miles & Stockbridge PC               Omega Concrete Services
1128 E. Fort Avenue                  100 Light Street                     7618 Centreville Road
Baltimore, MD 21230                  Baltimore, MD 21202                  Manassas, VA 20111




MDZA Flooring Services               Mobile Mini I, Inc.                  Otis Elevator Company
7842 Martin Wood Lane                PO Box 79149                         PO Box 13716
Houston, TX 77086                    Phoenix, AZ 85062                    Newark, NJ 07188




Mercedes-Benz Financial Svcs         Mona Electric Group                  Overhead Door Company
PO Box 685                           7915 Malcolm Road                    6841 Distribution Drive
Roanoke, TX 76262                    Clinton, MD 20735                    Beltsville, MD 20705




Mercer Glass & Mirror                Morris & Ritchie Associates          Pac-Van
117 N. 2nd Street                    3445-A Box Hill Corp Ctr Dr          75 Remittance Drive
Princeton, WV 24740                  Abingdon, MD 21009                   Suite 3300
                                                                          Chicago, IL 60675
          Case 19-11993-BFK
Pacesetter Personnel Services
                                Doc 1 Precision
                                        Filed 06/17/19     Entered 06/17/19 12:00:24
                                                Roof Crafters, Inc.
                                                                                        Desc Main
                                                                             Rising Data Texas, LLC.
PO Box 2324
                                       Document       Page
                                      3919 Jeannetta Drive
                                                             67  of 70       801 E. Campbell Road
Houston, TX 77252                     Houston, TX 77063                      Suite 2115
                                                                             Richardson, TX 75081


Palm Facility Services, LLC           Precision Sheet Metal, Inc.            Robey Stucco
10401 Connecticut Avenue              3200 S Cape Henry Avenue               1634 Old Westminster Pike
Suite 100                             Norfolk, VA 23504                      Westminster, MD 21157
Kensington, MD 20895


Paragon Casework                      Pronto Rooter Inc.                     Roll-A-Shade
4150 Lafeyette Center Drive           6645 Poss Road                         12101 Madera Way
Chantilly, VA 20151                   San Antonia, TX 78238                  Riverside, CA 92503




Partition Plus, Inc.                  R & R Fabrication, Inc.                RST Mechanical
PO Box 8                              170 Schooner Lane                      390 Sunwood Terrace
Fallston, MD 21047                    Frederick, MD 20678                    Annapolis, MD 21409




Phoenix Fire Protection, Inc.         Ramco                                  Edward P. Rudden, C.P.A.
7901 Penn Randall Place               3900 Jermantown Road                   Accordia Consulting
Marlboro, MD 20772                    Suite 300                              6904 Pindell School Road
                                      Fairfax, VA 22030                      Fulton, MD 20759


Poole Mechanical Corporation          Raven Air Conditioning & Htg           Sammy and Maxine, LLC
3419 Kings Retreat Court              14023 S. Post Oak                      43706 Burning Sands Terrace
Davidsonville, MD 21035               Suite C-8                              Leesburg, VA 20176
                                      Houston, TX 77045


Potomac Valley Brick                  Rebar Solutions                        San Antonio Water System
15810 Indianola Drive                 3028 John Wayland Highway              PO Box 2990
Suite 100                             Dayton, VA 22821                       San Antonio, TX 78299
Rockville, MD 20855


Power Services Incorporated           Rely-On Decorators, Inc.               Scan-Core (Timothy Fenwick)
5800 Woodcliff Road                   111-K Carpenter Drive                  4210 Amelia Drive
Suite 108                             Sterling, VA 20164                     Fredericksburg, VA 22408
Bowie, MD 20720


Power Solutions, LLC                  Retirement, L.L.C.                     Paul Schrader, Esq.
17201 Melford Blvd.                   13838 Quail Pointe Drive               Fullerton & Knowles
Suites A-K                            Suite B                                12642 Chapel Road
Bowie, MD 20715                       Oklahoma City, OK 73134                Clifton, VA 20124


Precision Doors & Hardware            RGR Contracting,LLC                    Score Drywall, Inc.
6295-80 Edsall Road                   PO Box 1515                            PO Box 1249
Alexandria, VA 22312                  Hillsville, VA 24343                   Middletown, MD 21769
         Case 19-11993-BFK
SDAC Facility Services, LLC
                                 Doc 1 Sunbelt
                                         Filed Rentals
                                               06/17/19 Entered 06/17/19 12:00:24      Desc Main
                                                                          Total Electric, Inc.
15938 Derwood Road
                                        Document
                                       PO Box 409211
                                                       Page 68 of 70      16000 Trade Zone Avenue
Derwood, MD 20855                     Atlanta, GA 30384                   Suite 303
                                                                          Upper Marlboro, MD 20774


Shepherd Electric Supply              Surfaces by Barrows                 Travelers Casualty & Surety
7401 Pulaski Highway                  1302 Rockland Avenue, NW            One Tower Square
Baltimore, MD 21237                   Roanoke, VA 24012                   Hartford, CT 06183




Sing Core                             Christopher M. Sweeney, Esq.        Trinity Building Services
PO Box 1691                           Peckar & Abramson, P.C.             PO Box 1330
McCleary, WA 98557                    2055 L Street, N.W. #750            Annandale, VA 22003
                                      Washington, DC 20036


Single Point Construction LLC         T & D Plumbing, Inc.                Trisource Contracting, LLC
3729 Brightseat Road                  1628 Sulphur Spring Road            PO Box 1357
Landover, MD 20785                    Halethorpe, MD 21227                Sykesville, MD 21784




Skyline Door & Hardware               Temple Builders                     Tysons Carpet Inc.
1875 Dillard Drive                    5828 Tonwley Avenue                 22900 Shaw Road
Salem, VA 24153                       Norfolk, VA 23518                   Unit 125
                                                                          Sterling, VA 20166


Slavens Plumbing                      Texas Star Surveying                U.S. Attorney for E.D. Va.
2951 Ashdown Forest Drive             15502 Old Galveston Road            2100 Jamieson Ave.
Herndon, VA 20171                     Suite 706                           Alexandria, VA 22314
                                      Webster, TX 77598


Staples Advantage                     Texas State Comptroller             Union Funding Source
PO Box 405386                         PO Box 149359                       780 Long Beach BLVD
Atlanta, GA 30384                     Austin, TX 78714                    Long Beach, NY 11561




StarCorpUSA, Ltd.                     Thomas A. Carcaterra                United Site Services
43706 Burning Sands Terrace           1375 Piccard Drive                  PO Box 5502
Leesburg, VA 20176                    Suite 230                           Binghamton, NY 13902
                                      Rockville, MD 20850


Structural Concepts/Components        Natalia Thomas, Esq.                US Small Business Admin.
1284 North West Avenue                The Rubin Law Firm                  District Director
Blackstone, VA 23824                  90 Broad St, 16th Floor             400 N. 8th Street, Ste. 1150
                                      New York, NY 10004-2205             Richmond, VA 23219


Summit Construction, Inc.             Thrifty Iron Works, Inc.            Virginia Casework Corporation
5431 Yukon Court                      5627 Lafayette Place                3436 Sleepy Hollow Road
Suite A                               Hyattsville, MD 20781               Falls Church, VA 22044
Frederick, MD 21703
         Case 19-11993-BFK
Virginia Sprinkler Company VSC
                                 Doc 1    Filed 06/17/19 Entered 06/17/19 12:00:24   Desc Main
7708 Fullerton Road
                                         Document      Page 69 of 70
Springfield, VA 22153




W Group Construction
9926 Main Street
#200
Fairfax, VA 22031


W. A. Hamilton Co, Inc.
10227 Southard Drive
Beltsville, MD 20705




Eric S. Waldman, Esq.
4100 Monument Corner Dr. #420
Fairfax, VA 22030




Radwa Waly
Nova Electrical Contractors
5645 Gen. Wash. Drive #M
Alexandria, VA 22312


Ward Pest Control, Inc.
12240 Indian Creek Court
Suite 140
Beltsville, MD 20705


Web Bank / CAN Capital
215 State Street
Suite 1000
Salt Lake City, UT 84111


Whipco Services Inc, DBA CertaPro
102 Crossfox Circle
Catonsville, MD 21228




Wilcox Caulking Corporation
PO Box 208
Lorton, VA 22199




Wittenbach Business Systems
100 Sparks Valley Road
Suite B
Glencoe, MD 21152
            Case 19-11993-BFK                         Doc 1           Filed 06/17/19 Entered 06/17/19 12:00:24              Desc Main
                                                                     Document      Page 70 of 70



                                                               United States Bankruptcy Court
                                                                       Eastern District of Virginia
 In re      Marion Construction LLC                                                                          Case No.
                                                                                   Debtor(s)                 Chapter    7




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Marion Construction LLC in the above captioned action, certifies that the following
is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of
any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 June 14, 2019                                                         /s/ David E. Lynn
 Date                                                                  David E. Lynn VSB#90409
                                                                       Signature of Attorney or Litigant
                                                                       Counsel for Marion Construction LLC
                                                                       David E. Lynn, P.C.
                                                                       15245 Shady Grove Road, Suite 465 N
                                                                       Rockville, MD 20850
                                                                       301-255-0100
                                                                       davidlynn@verizon.net




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
